


Exhibit 10.2
Execution Copy
    
DIAMOND RESORTS OWNER TRUST 2013-1,
as Issuer
DIAMOND RESORTS FINANCIAL SERVICES, INC.
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee and Back-Up Servicer
______________
INDENTURE
Dated as of January 23, 2013
______________



KL2 2774422.7

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL
APPLICATION.....................................................................................2
Section 1.01
General
Definitions............................................................................2

Section 1.02
Compliance Certificates and
Opinions...............................................2

Section 1.03
Form of Documents Delivered to Indenture Trustee..........................2

Section 1.04
Acts of Noteholders,
etc.....................................................................4

Section 1.05
Notice to Noteholders;
Waiver...........................................................4

Section 1.06
Effect of Headings and Table of
Contents..........................................5

Section 1.07
Successors and
Assigns......................................................................5

Section 1.08
GOVERNING
LAW...........................................................................5

Section 1.09
Legal
Holidays...................................................................................5

Section 1.10
Execution in
Counterparts..................................................................6

Section 1.11
Inspection...........................................................................................6

Section 1.12
Survival of Representations and
Warranties......................................6

ARTICLE II THE
NOTES................................................................................................6
Section 2.01
General
Provisions.............................................................................6

Section 2.02
Global
Notes.......................................................................................7

Section 2.03
Definitive
Notes.................................................................................8

Section 2.04
Registration, Transfer and Exchange of Notes...................................8

Section 2.05
Mutilated, Destroyed, Lost and Stolen Notes..................................13

Section 2.06
Payment of Interest and Principal; Rights Preserved.......................13

Section 2.07
Persons Deemed
Owners..................................................................14

Section 2.08
Cancellation......................................................................................14


i
KL2 2774422.7

--------------------------------------------------------------------------------




Section 2.09
Noteholder
Lists...............................................................................14

Section 2.10
Treasury
Notes.................................................................................15

Section 2.11
Notice to
Depository........................................................................15

ARTICLE III ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS;
REPORTS...........................................................................................15
Section 3.01
Trust Accounts; Investments by Indenture Trustee..........................15

Section 3.02
Establishment and Administration of the Trust Accounts................18

Section 3.03
[Reserved]........................................................................................20

Section 3.04
Distributions.....................................................................................20

Section 3.05
Reports to
Noteholders.....................................................................21

Section 3.06
Withholding
Taxes............................................................................22

Section 3.07
Note Balance Write-Down
Amounts................................................22

ARTICLE IV THE TRUST
ESTATE..............................................................................23
Section 4.01
Acceptance by Indenture
Trustee.....................................................23

Section 4.02
Grant of Security Interest; Tax
Treatment........................................23

Section 4.03
Further Action Evidencing
Assignments..........................................24

Section 4.04
Substitution and Repurchase of Timeshare Loans...........................25

Section 4.05
Release of
Lien.................................................................................26

Section 4.06
Appointment of
Custodian...............................................................27

Section 4.07
Sale of Timeshare
Loans..................................................................27

ARTICLE V SERVICING OF TIMESHARE
LOANS...................................................27
Section 5.01
Appointment of Servicer; Servicing Standard.................................27

Section 5.02
Payments on the Timeshare
Loans...................................................27

Section 5.03
Duties and Responsibilities of the
Servicer......................................28

Section 5.04
Servicer Events of
Default...............................................................32


ii
KL2 2774422.7

--------------------------------------------------------------------------------




Section 5.05
Accountings; Statements and
Reports..............................................33

Section 5.06
Records.............................................................................................35

Section 5.07
Fidelity Bond; Errors and Omissions Insurance..............................35

Section 5.08
Merger or Consolidation of the
Servicer..........................................35

Section 5.09
Sub-Servicing...................................................................................36

Section 5.10
Servicer
Resignation........................................................................36

Section 5.11
Fees and
Expenses............................................................................37

Section 5.12
Access to Certain
Documentation....................................................37

Section 5.13
No
Offset..........................................................................................37

Section 5.14
Cooperation......................................................................................37

Section 5.15
Indemnification; Third Party
Claim.................................................38

Section 5.16
Back-Up Servicer and Successor Servicer.......................................38

Section 5.17
Limitation on
Liability.....................................................................40

Section 5.18
Recordation......................................................................................41

Section 5.19
St. Maarten
Notice...........................................................................41

ARTICLE VI EVENTS OF DEFAULT;
REMEDIES....................................................41
Section 6.01
Events of
Default.............................................................................41

Section 6.02
Acceleration of Maturity; Rescission and Annulment.....................43

Section 6.03
Remedies..........................................................................................44

Section 6.04
Indenture Trustee May File Proofs of Claim...................................45

Section 6.05
Indenture Trustee May Enforce Claims Without Possession of
Notes................................................................................................46

Section 6.06
Application of Money
Collected......................................................46

Section 6.07
Limitation on
Suits...........................................................................47

Section 6.08
Unconditional Right of Noteholders to Receive Principal and
Interest..............................................................................................48


iii
KL2 2774422.7

--------------------------------------------------------------------------------




Section 6.09
Restoration of Rights and
Remedies................................................48

Section 6.10
Rights and Remedies
Cumulative....................................................48

Section 6.11
Delay or Omission Not
Waiver........................................................48

Section 6.12
Control by
Noteholders....................................................................49

Section 6.13
Waiver of Events of
Default.............................................................49

Section 6.14
Undertaking for
Costs......................................................................49

Section 6.15
Waiver of Stay or Extension
Laws...................................................50

Section 6.16
Sale of Trust
Estate...........................................................................50

ARTICLE VII THE INDENTURE
TRUSTEE...............................................................51
Section 7.01
Certain
Duties.  (a)...........................................................................51

Section 7.02
Notice of Events of Default and Rapid Amortization Period...........52

Section 7.03
Certain Matters Affecting the Indenture Trustee..............................53

Section 7.04
Indenture Trustee Not Liable for Notes or Timeshare Loans...........54

Section 7.05
Indenture Trustee May Own
Notes..................................................54

Section 7.06
Indenture Trustee’s Fees and
Expenses............................................54

Section 7.07
Eligibility Requirements for Indenture Trustee................................54

Section 7.08
Resignation or Removal of Indenture Trustee..................................55

Section 7.09
Successor Indenture
Trustee.............................................................55

Section 7.10
Merger or Consolidation of Indenture Trustee.................................57

Section 7.11
Appointment of Co-Indenture Trustee or Separate Indenture
Trustee..............................................................................................57

Section 7.12
Note Registrar
Rights.......................................................................58

Section 7.13
Authorization....................................................................................59

ARTICLE VIII
COVENANTS........................................................................................59
Section 8.01
Payment of Principal and
Interest....................................................59


iv
KL2 2774422.7

--------------------------------------------------------------------------------




Section 8.02
Maintenance of Office or Agency; Chief Executive Office.............59

Section 8.03
Money for Payments to Noteholders to be Held in Trust.................59

Section 8.04
Existence; Merger; Consolidation,
etc.............................................59

Section 8.05
Protection of Trust Estate; Further Assurances................................60

Section 8.06
Additional
Covenants.......................................................................61

Section 8.07
Taxes.................................................................................................62

ARTICLE IX SUPPLEMENTAL
INDENTURES..........................................................62
Section 9.01
Supplemental Indentures without Consent of Noteholders..............63

Section 9.02
Supplemental Indentures with Consent of Noteholders...................63

Section 9.03
Execution of Supplemental
Indentures............................................64

Section 9.04
Effect of Supplemental
Indentures...................................................65

Section 9.05
Reference in Notes to Supplemental Indentures..............................65

ARTICLE X REDEMPTION OF
NOTES......................................................................65
Section 10.01
Optional Redemption; Election to Redeem......................................65

Section 10.02
Notice to Indenture
Trustee..............................................................65

Section 10.03
Notice of Redemption by the
Issuer.................................................65

Section 10.04
Deposit of Redemption
Price...........................................................66

Section 10.05
Notes Payable on Redemption
Date.................................................66

ARTICLE XI SATISFACTION AND
DISCHARGE.....................................................66
Section 11.01
Satisfaction and Discharge of
Indenture..........................................66

Section 11.02
Application of Trust
Money.............................................................67

Section 11.03
Trust Termination
Date.....................................................................67

ARTICLE XII REPRESENTATIONS AND
WARRANTIES........................................67
Section 12.01
Representations and Warranties of the
Issuer...................................68

Section 12.02
Representations and Warranties of the Initial Servicer....................71


v
KL2 2774422.7

--------------------------------------------------------------------------------




Section 12.03
Representations and Warranties of the Indenture Trustee and the Back-Up
Servicer.............................................................................74

Section 12.04
Multiple
Roles..................................................................................75

ARTICLE XIII
MISCELLANEOUS...............................................................................75
Section 13.01
Officer’s Certificate and Opinion of Counsel as to Conditions
Precedent..........................................................................................75

Section 13.02
Statements Required in Certificate or Opinion................................76

Section 13.03
Notices..............................................................................................76

Section 13.04
No
Proceedings................................................................................78

Section 13.05
Limitation of
Liability......................................................................78

Section 13.06
Entire
Agreement.............................................................................79

Section 13.07
Severability of
Provisions................................................................79

Section 13.08
Indulgences; No
Waivers.................................................................79

Exhibit A        Form of Notes
Exhibit B        Form of Investor Representation Letter
Exhibit C
Form of Transfer Certificate for Rule 144A Global Notes to Regulation S Global
Notes during Restricted Period

Exhibit D
Form of Transfer Certificate for Rule 144A Global Notes to Regulation S Global
Notes after Restricted Period

Exhibit E
Form of Transfer Certificate for Regulation S Global Notes to Rule 144A Global
Note during Restricted Period

Exhibit F
Form of Transfer Certificate for Regulation S Global Notes during Restricted
Period

Exhibit G
Record Layout For Data Conversion

Exhibit H
[Reserved]

Exhibit I
Collection Policy

Exhibit J
Form of Monthly Servicer Report

Exhibit K
Servicing Officer’s Certificate


vi
KL2 2774422.7

--------------------------------------------------------------------------------




Exhibit L
[Reserved]

Exhibit M
[Reserved]

Exhibit N
Form of St. Maarten Notice

Annex A
Standard Definitions




vii
KL2 2774422.7

--------------------------------------------------------------------------------




INDENTURE
This INDENTURE, dated as of January 23, 2013, is among DIAMOND RESORTS OWNER
TRUST 2013-1, a statutory trust organized under the laws of the State of
Delaware, as issuer (the “Issuer”), Diamond Resorts Financial Services, Inc.
(“DRFS”), a Nevada corporation, as servicer (the “Servicer”) and Wells Fargo
Bank, National Association, a national banking association, as indenture trustee
(in such capacity, the “Indenture Trustee”) and as back-up servicer (in such
capacity, the “Back-Up Servicer”).
RECITALS OF THE ISSUER
WHEREAS, the Issuer has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its $88,640,000 1.95% Timeshare
Loan-Backed Notes, Series 2013-1, Class A (the “Class A Notes”) and its
$4,920,000 2.89% Timeshare Loan-Backed Notes, Series 2013-1, Class B (the “Class
B Notes” and together with the Class A Notes, the “Notes”);
WHEREAS, all things necessary to make the Notes, when executed by the Issuer and
authenticated and delivered by the Indenture Trustee hereunder, the valid
obligations of the Issuer, and to make this Indenture a valid agreement of the
Issuer, in accordance with its terms, have been done.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
For and in consideration of the premises and the purchase of the Notes by the
holders thereof, it is mutually covenanted and agreed, for the benefit of the
Noteholders, as follows:
GRANTING CLAUSE
To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all of the sums payable under this
Indenture and the performance of the covenants contained in this Indenture, the
Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Noteholders, all of the Issuer’s right, title and interest in and to the
following whether now owned or hereafter acquired and any and all benefits
accruing to the Issuer from, (i) the Initial Timeshare Loans, (ii) the Qualified
Substitute Timeshare Loans, if any, (iii) the Receivables in respect of the
Timeshare Loans due on and after the related Cut-Off Date, (iv) the related
Timeshare Loan Files, (v) all Related Security in respect of each Timeshare
Loan, (vi) all rights and remedies under the Sale Agreement, (vii) all rights
and remedies under the Custodial Agreement, (viii) all rights and remedies under
the Servicer Undertaking Agreement and the Seller Undertaking Agreement, (ix)
all amounts in or to be deposited to each Trust Account, and (x) proceeds of the
foregoing (including, without limitation, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
Insurance Proceeds, condemnation awards, rights to payment of any and every
kind, and other forms of obligations and receivables which at any time
constitute all or part or are included in the proceeds of any of the foregoing)
(collectively, the “Trust Estate”). Notwithstanding the foregoing, the Trust
Estate shall not include any Miscellaneous Payments and Processing Charges made
by an Obligor.

1
KL2 2774422.7

--------------------------------------------------------------------------------




Such Grant is made in trust to secure (i) the payment of all amounts due on the
Notes in accordance with their terms, equally and ratably except as otherwise
may be provided in this Indenture, without prejudice, priority, or distinction
between any Note of the same Class and any other Note of the same Class by
reason of differences in time of issuance or otherwise, and (ii) the payment of
all other sums payable under the Notes and this Indenture.
The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
required to the best of its ability and to the end that the interests of the
Noteholders may be adequately and effectively protected as hereinafter provided.
ARTICLE I

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION
Section 1.01    General Definitions.
In addition to the terms defined elsewhere in this Indenture, capitalized terms
shall have the meanings given them in the “Standard Definitions” attached hereto
as Annex A.
Section 1.02    Compliance Certificates and Opinions.
Upon any written application or request (or oral application with prompt written
or electronic confirmation) by the Issuer to the Indenture Trustee to take any
action under any provision of this Indenture, other than any request that (a)
the Indenture Trustee authenticate the Notes specified in such request, (b) the
Indenture Trustee invest moneys in any of the Trust Accounts pursuant to the
written directions specified in such request, or (c) the Indenture Trustee pay
moneys due and payable to the Issuer hereunder to the Issuer’s assignee
specified in such request, the Indenture Trustee shall require the Issuer to
furnish to the Indenture Trustee an Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and that the request otherwise is in
accordance with the terms of this Indenture, and an Opinion of Counsel stating
that in the opinion of such counsel all such conditions precedent, if any, have
been complied with, except that, in the case of any such requested action as to
which other evidence of satisfaction of the conditions precedent thereto is
specifically required by any provision of this Indenture, no additional
certificate or opinion need be furnished.
Section 1.03    Form of Documents Delivered to Indenture Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of any specified Person, it is not necessary that all such matters be
certified by, or covered by the opinion of only one such Person, or that they be
so certified or covered by only one document, but one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to other matters, and any such Person may certify or give an opinion as to
such matters in one or several documents.

2



--------------------------------------------------------------------------------




Any certificate or opinion of an officer of the Issuer delivered to the
Indenture Trustee may be based, insofar as it relates to legal matters, upon an
Opinion of Counsel, unless such officer knows that such Opinion of Counsel with
respect to the matters upon which his certificate or opinion is based is
erroneous. Any such officer’s certificate or opinion and any Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Issuer as to
such factual matters unless such officer or counsel knows that the certificate
or opinion or representations with respect to such matters are erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such counsel
believes that such counsel and the Indenture Trustee may reasonably rely upon
the opinion of such other counsel.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Wherever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of compliance with any term hereof, it is intended that the truth and accuracy,
at the time of the granting of such application or at the effective date of such
certificate or report (as the case may be), of the facts and opinions stated in
such document shall in such case be conditions precedent to the right of the
Issuer to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Indenture Trustee’s right to rely upon the truth and accuracy of any
statement or opinion contained in any such document as provided in Section
7.01(b) hereof.
Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default, Servicer Event of Default or a
Rapid Amortization Period is a condition precedent to the taking of any action
by the Indenture Trustee at the request or direction of the Issuer, then,
notwithstanding that the satisfaction of such condition is a condition precedent
to the Issuer’s right to make such request or direction, the Indenture Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such event. For
all purposes of this Indenture, the Indenture Trustee shall not be deemed to
have knowledge of any Default, Event of Default, Servicer Event of Default or a
Rapid Amortization Period nor shall the Indenture Trustee have any duty to
monitor or investigate to determine whether a Default, an Event of Default
(other than an Event of Default of the kind described in Section 6.01(a)
hereof), a Servicer Event of Default or a Rapid Amortization Period has occurred
unless a Responsible Officer of the Indenture Trustee shall have actual
knowledge thereof or shall have been notified in writing thereof by the Issuer,
the Servicer or any Noteholder.
Section 1.04    Acts of Noteholders, etc.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in

3



--------------------------------------------------------------------------------




person or by agents duly appointed in writing, including, but not limited to
trust agents and administrative agents; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Indenture Trustee and, where it is hereby
expressly required, to the Issuer. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Noteholders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and (subject to Section 7.01
hereof) conclusive in favor of the Indenture Trustee and the Issuer, if made in
the manner provided in this Section 1.04.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him or her the execution thereof. Where such
execution is by a signer acting in a capacity other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his or her authority. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner which the Indenture Trustee deems sufficient.
(c)    Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the holder of any Note shall bind every future holder of the same
Note and the holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.
(d)    By accepting the Notes issued pursuant to this Indenture, each Noteholder
irrevocably appoints the Indenture Trustee hereunder as the special
attorney‑in‑fact for such Noteholder vested with full power on behalf of such
Noteholder to effect and enforce the rights of such Noteholder for the benefit
of such Noteholder; provided that nothing contained in this Section 1.04(d)
shall be deemed to confer upon the Indenture Trustee any duty or power to vote
on behalf of the Noteholders with respect to any matter on which the Noteholders
have a right to vote pursuant to the terms of this Indenture.
Section 1.05    Notice to Noteholders; Waiver.
(a)    Where this Indenture provides for notice to Noteholders of any event, or
the mailing of any report to Noteholders, such notice or report shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, certified mail return receipt requested, or sent by private courier
or by confirmable electronic means to each Noteholder affected by such event or
to whom such report is required to be mailed, at its address as it appears in
the Note Register, not later than the latest date, and not earlier than the
earliest date, prescribed for the giving of such notice or the mailing of such
report. In any case where a notice or report to Noteholders is mailed, neither
the failure to mail such notice or report, nor any defect in any notice or
report so mailed, to any particular Noteholder shall affect the sufficiency of
such notice or report with respect to other Noteholders. Where this Indenture
provides for notice in any manner, such notice may be waived in writing by the
Person entitled to receive such notice, either before or after the event, and
such

4



--------------------------------------------------------------------------------




waiver shall be the equivalent of such notice. Waivers of notice by Noteholders
shall be filed with the Indenture Trustee, but such filing shall not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.
(b)    In case by reason of the suspension of regular mail service or by reason
of any other cause it shall be impracticable to mail or send notice to
Noteholders, in accordance with Section 1.05(a) hereof, of any event or any
report to Noteholders when such notice or report is required to be delivered
pursuant to any provision of this Indenture, then such notification or delivery
as shall be made with the approval of the Indenture Trustee shall constitute a
sufficient notification for every purpose hereunder.
Section 1.06    Effect of Headings and Table of Contents.
The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.
Section 1.07    Successors and Assigns.
All covenants and agreements in this Indenture by each of the parties hereto
shall bind its respective successors and permitted assigns, whether so expressed
or not.
Section 1.08    GOVERNING LAW.
THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. UNLESS MADE APPLICABLE IN A
SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST INDENTURE ACT OF
1939, AS AMENDED, AND SHALL NOT BE GOVERNED THEREBY AND CONSTRUED IN ACCORDANCE
THEREWITH.
Section 1.09    Legal Holidays.
In any case where any Payment Date or the Stated Maturity or any other date on
which principal of or interest on any Note is proposed to be paid shall not be a
Business Day, then (notwithstanding any other provision of this Indenture or of
the Notes) such payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on such
Payment Date, Stated Maturity, or other date on which principal of or interest
on any Note is proposed to be paid, provided that no penalty interest shall
accrue for the period from and after such Payment Date, Stated Maturity, or any
other date on which principal of or interest on any Note is proposed to be paid,
as the case may be, until such next succeeding Business Day.
Section 1.10    Execution in Counterparts.
This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of this Indenture by facsimile

5



--------------------------------------------------------------------------------




or other electronic transmission (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.
Section 1.11    Inspection.
The Issuer agrees that, on reasonable prior notice, it will permit the
representatives of the Indenture Trustee or any Noteholder holding Notes
evidencing at least 25% of the Aggregate Outstanding Note Balance, during the
Issuer’s normal business hours, to examine all of the books of account, records,
reports and other papers of the Issuer, to make copies thereof and extracts
therefrom, and to discuss its affairs, finances and accounts with its designated
officers, employees and independent accountants in the presence of such
designated officers and employees (and by this provision the Issuer hereby
authorizes its accountants to discuss with such representatives such affairs,
finances and accounts), all at such reasonable times and as often as may be
reasonably requested for the purpose of reviewing or evaluating the financial
condition or affairs of the Issuer or the performance of and compliance with the
covenants and undertakings of the Issuer and the Servicer in this Indenture or
any of the other documents referred to herein or therein. Any expense incident
to the exercise by the Indenture Trustee at any time or any Noteholder during
the continuance of any Default, Event of Default or Rapid Amortization Period,
of any right under this Section 1.11 shall be borne by the Issuer. Nothing
contained herein shall be construed as a duty of the Indenture Trustee to
perform such inspection.
Section 1.12    Survival of Representations and Warranties.
The representations, warranties and certifications of the Issuer made in this
Indenture or in any certificate or other writing delivered by the Issuer
pursuant hereto shall survive the authentication and delivery of the Notes
hereunder.
ARTICLE II    

THE NOTES
Section 2.01    General Provisions.
(a)    Form of Notes. The Notes, together with their certificates of
authentication shall be in substantially the form set forth in Exhibit A hereto,
with such appropriate insertions, omissions, substitutions and other variations
as are required or are permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may consistently herewith be determined by the officer executing
such Notes, as evidenced by such officer’s execution of such Notes.
(b)    Denominations. The Outstanding Note Balance of the Class A Notes and the
Class B Notes which may be authenticated and delivered under this Indenture is
limited to $88,640,000 and $4,920,000, respectively. The Notes shall be issuable
only as registered Notes without interest coupons in denominations of at least
$100,000 and in integral multiples of $1,000; provided, however, that the
foregoing shall not restrict or prevent the transfer in accordance with Section
2.04 hereof of any Note with a remaining Outstanding Note Balance of less than
$100,000.

6



--------------------------------------------------------------------------------




(c)    Execution, Authentication, Delivery and Dating. The Notes shall be
manually executed on behalf of the Issuer by an Authorized Officer of the Owner
Trustee. Any Note bearing the signature of an individual who was at the time of
execution thereof an Authorized Officer of the Owner Trustee shall bind the
Issuer, notwithstanding that such individual ceases to hold such office prior to
the authentication and delivery of such Note or did not hold such office at the
date of such Note. No Note shall be entitled to any benefit under this Indenture
or be valid or obligatory for any purpose unless there appears on such Note a
certificate of authentication substantially in the form set forth in Exhibit A
hereto, executed by the Indenture Trustee by manual signature, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder. Each Note
shall be dated the date of its authentication. The Notes may from time to time
be executed by the Issuer and delivered to the Indenture Trustee for
authentication together with an Issuer Order to the Indenture Trustee directing
the authentication and delivery of such Notes and thereupon the same shall be
authenticated and delivered by the Indenture Trustee in accordance with such
Issuer Order.
Section 2.02    Global Notes. Each of the Notes, upon original issuance, shall
be issued in the form of one or more book-entry global certificates (the “Global
Notes” and each, a “Global Note”) to be deposited with the Indenture Trustee, as
custodian for The Depository Trust Company, the initial Depository, by or on
behalf of the Issuer. The Notes sold to non-U.S. persons (as defined in
Regulation S) in offshore transactions in reliance on Regulation S will be
represented by one or more temporary Global Notes (each, a “Temporary Regulation
S Global Notes”). Upon the expiration of the Restricted Period, interests in a
Temporary Regulation S Global Note will be exchangeable for interests in
permanent Global Notes of the same Class (together with a Temporary Regulation S
Global Note, a “Regulation S Global Note”). The Notes sold to U.S. Persons which
are Qualified Institutional Buyers will be represented by one or more temporary
Global Notes (each, a “Rule 144A Global Note”). All Global Notes shall be
initially registered on the Note Register in the name of Cede & Co., the nominee
of The Depository Trust Company, and no Note Owner will receive a definitive
note (a “Definitive Note”) representing such Note Owner’s interest in the
related Class of Notes, except as provided in Section 2.03 hereof. Unless and
until Definitive Notes have been issued in respect of a Class of Notes pursuant
to Section 2.03 hereof:
(a)    the provisions of this Section 2.02 shall be in full force and effect
with respect to such Class of Notes;
(b)    the Issuer, the Servicer and the Indenture Trustee may deal with the
Depository and the Depository Participants for all purposes with respect to such
Notes (including the making of distributions on such Notes) as the authorized
representatives of the respective Note Owners;
(c)    to the extent that the provisions of this Section 2.02 conflict with any
other provisions of this Indenture, the provisions of this Section 2.02 shall
control; and
(d)    the rights of the respective Note Owners of a Class of Notes shall be
exercised only through the Depository and the Depository Participants and shall
be limited to those established by law and agreements between the respective
Note Owners and the Depository and/or the Depository Participants. Pursuant to
the Depository Agreement, unless and until Definitive Notes are issued in
respect of the Notes pursuant to Section 2.03 hereof, the Depository will make
book-

7



--------------------------------------------------------------------------------




entry transfers among the Depository Participants and receive and transmit
distributions of principal of and interest on the Notes to the Depository
Participants.
Section 2.03    Definitive Notes. If (a) the Depository advises the Indenture
Trustee in writing that the Depository is no longer willing or able to properly
discharge its responsibilities as Depository with respect to the Global Notes
and the Indenture Trustee or the Issuer is unable to locate a qualified
successor or (b) after the occurrence and during the continuation of an Event of
Default, Note Owners (other than DRC or an Affiliate thereof) evidencing not
less than 51% of the Outstanding Note Balance of a Class of Global Notes, advise
the Indenture Trustee and the Depository through the Depository Participants in
writing that the continuation of a book-entry system with respect to such Class
of Global Notes through the Depository is no longer in the best interest of such
Note Owners, the Indenture Trustee shall use its best efforts to notify all
affected Note Owners through the Depository of the occurrence of any such event
and of the availability of Definitive Notes to such Note Owners. Neither the
Issuer nor the Indenture Trustee shall be liable for any delay in delivery of
such instructions and may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Notes, the
Issuer, the Indenture Trustee, the Note Registrar and the Servicer shall
recognize holders of Definitive Notes as Noteholders hereunder. Upon the
issuance of Definitive Notes, all references herein to obligations imposed upon
or to be performed by the Depository shall be deemed to be imposed upon and
performed by the Indenture Trustee, to the extent applicable with respect to
such Definitive Notes.
Section 2.04    Registration, Transfer and Exchange of Notes.
(c)    Note Register. At all times during the term of this Indenture, the Issuer
shall cause to be kept at the Corporate Trust Office a register (the “Note
Register”) for the registration, transfer and exchange of Notes. The Indenture
Trustee is hereby appointed “Note Registrar” for purposes of registering Notes
and transfers of Notes as herein provided. The names and addresses of all
Noteholders and the names and addresses of the transferees of any Notes shall be
registered in the Note Register; provided, however, in no event shall the Note
Registrar be required to maintain in the Note Register the names of the
individual participants holding Notes through the Depository. The Person in
whose name any Note is so registered shall be deemed and treated as the sole
owner and Noteholder thereof for all purposes of this Indenture and the Note
Registrar, the Issuer, the Indenture Trustee, the Servicer and any agent of any
of them shall not be affected by any notice or knowledge to the contrary. A
Definitive Note is transferable or exchangeable only upon the surrender of such
Note to the Note Registrar at the Corporate Trust Office together with an
assignment and transfer (executed by the Holder or his duly authorized
attorney), subject to the applicable requirements of this Section 2.04. Upon
request of the Indenture Trustee, the Note Registrar shall provide the Indenture
Trustee with the names and addresses of the Noteholders.
(d)    Surrender. Upon surrender for registration of transfer of any Definitive
Note, subject to the applicable requirements of this Section 2.04, the Issuer
shall execute and the Indenture Trustee shall duly authenticate in the name of
the designated transferee or transferees, one or more new Notes in denominations
of a like aggregate denomination as the Definitive Note being surrendered. Each
Note surrendered for registration of transfer shall be canceled and subsequently
destroyed by the Note Registrar. Each new Note issued pursuant to this Section
2.04 shall be

8



--------------------------------------------------------------------------------




registered in the name of any Person as the transferring Holder may request,
subject to the applicable provisions of this Section 2.04. All Notes issued upon
any registration of transfer or exchange of Notes shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such registration of
transfer or exchange.
(e)    Securities Laws Restrictions. The issuance of the Notes will not be
registered or qualified under the Securities Act or the securities laws of any
state. No resale or transfer of any Note or any interest therein may be made
unless such resale or transfer is made pursuant to an effective registration
statement under the Securities Act and an effective registration or a
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification because
such transfer satisfies one of the following: (i) such resale or transfer is in
compliance with Rule 144A under the Securities Act, to a person who the
transferor reasonably believes is a Qualified Institutional Buyer (as defined in
Rule 144A) that is purchasing for its own account or for the account of a
Qualified Institutional Buyer and to whom notice is given that such resale or
transfer is being made in reliance upon Rule 144A under the Securities Act as
certified by such transferee (other than the Initial Purchaser and its initial
transferees) in a letter in the form of Exhibit B hereto; (ii) such resale or
transfer is in compliance with Regulation S under the Securities Act as
certified by such transferee (other than the Initial Purchaser and its initial
transferees) in a letter in the form of Exhibit B hereto; or (iii) after the
appropriate holding period, such resale or transfer is pursuant to an exemption
from registration under the Securities Act provided by Rule 144 under the
Securities Act, in each case in accordance with any applicable securities laws
of any state of the United States and any other applicable jurisdiction. None of
the Issuer, the Servicer or the Indenture Trustee is obligated to register or
qualify the Notes under the Securities Act or any other securities law or to
take any action not otherwise required under this Indenture to permit the
transfer of any Note without registration.
(f)    Global Notes Restrictions. In addition to the applicable provisions of
this Section 2.04 and the rules of the Depository, the exchange, transfer and
registration of transfer of Global Notes or interests therein shall only be made
in accordance with this Section 2.04(d).
(i)    Rule 144A Global Note to Temporary Regulation S Global Note During the
Restricted Period. If, during the Restricted Period, a Note Owner of an interest
in a Rule 144A Global Note wishes at any time to transfer its beneficial
interest in such Rule 144A Global Note to a Person who wishes to take delivery
thereof in the form of a beneficial interest in a Temporary Regulation S Global
Note, such Note Owner may, in addition to complying with all applicable rules
and procedures of the Depository and Clearstream or Euroclear applicable to
transfers by their respective participants (the “Applicable Procedures”),
transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in the Temporary Regulation S Global Note only upon
compliance with the provisions of this Section 2.04(d)(i). Upon receipt by the
Note Registrar at its Corporate Trust Office of (A) written instructions given
in accordance with the Applicable Procedures from a Depository Participant
directing the Note Registrar to credit or cause to be credited to another
specified Depository Participant’s account a beneficial interest in the
Temporary Regulation S Global Note in an amount equal to the denomination of the
beneficial interest in the Rule 144A Global Note to be transferred, (B) a
written order given in accordance with

9



--------------------------------------------------------------------------------




the Applicable Procedures containing information regarding the account of the
Depository Participant (and the Euroclear or Clearstream account, as the case
may be) to be credited with, and the account of the Depository Participant to be
debited for, such beneficial interest, and (C) a certification in the form of
Exhibit C hereto given by the Note Owner that is transferring such interest, the
Note Registrar shall instruct the Depository, to reduce the denomination of the
Rule 144A Global Note by the denomination of the beneficial interest in the Rule
144A Global Note to be so transferred and, concurrently with such reduction, to
increase the denomination of the Temporary Regulation S Global Note by the
denomination of the beneficial interest in the Rule 144A Global Note to be so
transferred, and to credit or cause to be credited to the account of the Person
specified in such instructions (who shall be a Depository Participant acting for
or on behalf of Euroclear or Clearstream, or both, as the case may be) a
beneficial interest in the Temporary Regulation S Global Note having a
denomination equal to the amount by which the denomination of the Rule 144A
Global Note was reduced upon such transfer.
(ii)    Rule 144A Global Note to Regulation S Global Note After the Restricted
Period. If, after the Restricted Period, a Note Owner of an interest in a Rule
144A Global Note wishes at any time to transfer its beneficial interest in such
Rule 144A Global Note to a Person who wishes to take delivery thereof in the
form of a beneficial interest in a Regulation S Global Note, such Note Owner
may, in addition to complying with all Applicable Procedures, transfer or cause
the transfer of such beneficial interest for an equivalent beneficial interest
in a Regulation S Global Note only upon compliance with the provisions of this
Section 2.04(d)(ii). Upon receipt by the Note Registrar at its Corporate Trust
Office of (A) written instructions given in accordance with the Applicable
Procedures from a Depository Participant directing the Note Registrar to credit
or cause to be credited to another specified Depository Participant’s account a
beneficial interest in the Regulation S Global Note in an amount equal to the
denomination of the beneficial interest in the Rule 144A Global Note to be
transferred, (B) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Depository
Participant (and, in the case of a transfer pursuant to and in accordance with
Regulation S, the Euroclear or Clearstream account, as the case may be) to be
credited with, and the account of the Depository Participant to be debited for,
such beneficial interest, and (C) a certification in the form of Exhibit D
hereto given by the Note Owner that is transferring such interest, the Note
Registrar shall instruct the Depository, to reduce the denomination of the Rule
144A Global Note by the aggregate denomination of the beneficial interest in the
Rule 144A Global Note to be so transferred and, concurrently with such
reduction, to increase the denomination of the Regulation S Global Note by the
aggregate denomination of the beneficial interest in the Rule 144A Global Note
to be so transferred, and to credit or cause to be credited to the account of
the Person specified in such instructions (who shall be a Depository Participant
acting for or on behalf of Euroclear or Clearstream, or both, as the case may
be) a beneficial interest in the Regulation S Global Note having a denomination
equal to the amount by which the denomination of the Rule 144A Global Note was
reduced upon such transfer.

10



--------------------------------------------------------------------------------




(iii)    Regulation S Global Note to Rule 144A Global Note. If the Note Owner of
an interest in a Regulation S Global Note wishes at any time to transfer its
beneficial interest in such Regulation S Global Note to a Person who wishes to
take delivery thereof in the form of a beneficial interest in a Rule 144A Global
Note, such holder may, in addition to complying with all Applicable Procedures,
transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in a Rule 144A Global Note only upon compliance with the
provisions of this Section 2.04(d)(iii). Upon receipt by the Note Registrar at
its Corporate Trust Office of (A) written instructions given in accordance with
the Applicable Procedures from a Depository Participant directing the Note
Registrar to credit or cause to be credited to another specified Depository
Participant’s account a beneficial interest in the Rule 144A Global Note in an
amount equal to the denomination of the beneficial interest in the Regulation S
Global Note to be transferred, (B) a written order given in accordance with the
Applicable Procedures containing information regarding the account of the
Depository Participant to be credited with, and the account of the Depository
Participant (or, if such account is held for Euroclear or Clearstream, the
Euroclear or Clearstream account, as the case may be) to be debited for such
beneficial interest, and (C) with respect to a transfer of a beneficial interest
in the Regulation S Global Note for a beneficial interest in the related Rule
144A Global Note (x) during the Restricted Period, a certification in the form
of Exhibit E hereto given by the Note Owner, or (y) after the Restricted Period,
an Investment Representation Letter in the form of Exhibit B hereto from the
transferee to the effect that such transferee is a Qualified Institutional
Buyer, the Note Registrar shall instruct the Depository to reduce the
denomination of the Regulation S Global Note by the denomination of the
beneficial interest in the Regulation S Global Note to be transferred, and,
concurrently with such reduction, to increase the denomination of the Rule 144A
Global Note by the aggregate denomination of the beneficial interest in the
Regulation S Global Note to be so transferred, and to credit or cause to be
credited to the account of the Person specified in such instructions (who shall
be a Depository Participant acting for or on behalf of Euroclear or Clearstream,
or both, as the case may be) a beneficial interest in the Rule 144A Global Note
having a denomination equal to the amount by which the denomination of the
Regulation S Global Note was reduced upon such transfer.
(iv)    Transfers Within Regulation S Global Notes During Restricted Period. If,
during the Restricted Period, the Note Owner of an interest in a Regulation S
Global Note wishes at any time to transfer its beneficial interest in such Note
to a Person who wishes to take delivery thereof in the form of a Regulation S
Global Note, such Note Owner may transfer or cause the transfer of such
beneficial interest for an equivalent beneficial interest in such Regulation S
Global Note only upon compliance with the provisions of this Section 2.04(d)(iv)
and all Applicable Procedures. Upon receipt by the Note Registrar at its
Corporate Trust Office of (A) written instructions given in accordance with the
Applicable Procedures from a Depository Participant directing the Note Registrar
to credit or cause to be credited to another specified Depository Participant’s
account a beneficial interest in such Regulation S Global Note in an amount
equal to the denomination of the beneficial interest to be transferred, (B) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the Depository Participant to be credited
with, and the account of the Depository Participant (or, if such account is held
for Euroclear

11



--------------------------------------------------------------------------------




or Clearstream, the Euroclear or Clearstream account, as the case may be) to be
debited for, such beneficial interest and (C) a certification in the form of
Exhibit F hereto given by the transferee, the Note Registrar shall instruct the
Depository to credit or cause to be credited to the account of the Person
specified in such instructions (who shall be a Depository Participant acting for
or on behalf of Euroclear or Clearstream, or both, as the case may be) a
beneficial interest in the Regulation S Global Note having a denomination equal
to the amount specified in such instructions by which the account to be debited
was reduced upon such transfer.
(g)    ERISA Considerations. No resale or other transfer of any Note or any
interest therein may be made to any purchaser or transferee unless (i) such
purchaser or transferee is not, and will not acquire such Note or any interest
therein on behalf of or with the assets of, any Benefit Plan or (ii) no
“prohibited transaction” under ERISA or Section 4975 of the Code that is not
subject to a statutory, regulatory or administrative exemption and no violation
of any substantially similar provision of federal, state or local law will occur
in connection with such purchaser’s or such transferee’s acquisition, holding or
disposition of such Note or any interest therein. In addition, neither the Notes
nor any interest therein may be purchased by or transferred to any Benefit Plan,
or person acting on behalf of or with assets of any Benefit Plan, unless it
represents that it is not sponsored (within the meaning of Section 3(16)(B) of
ERISA) by the Issuer, DRC, the Seller, the Servicer, the Indenture Trustee or
the Initial Purchaser, or by any Affiliate of any such Person.
(h)    Transfer Fees, Charges and Taxes. No fee or service charge shall be
imposed by the Note Registrar for its services in respect of any registration of
transfer or exchange referred to in this Section 2.04. The Note Registrar may
require payment by each transferor of a sum sufficient to cover any tax, expense
or other governmental charge payable in connection with any such transfer.
(i)    No Obligation to Register. None of the Issuer, the Indenture Trustee, the
Servicer or the Note Registrar is obligated to register or qualify the Notes
under the Securities Act or any other securities law or to take any action not
otherwise required under this Indenture to permit the transfer of such Notes
without registration or qualification. Any such Noteholder desiring to effect
such transfer shall, and does hereby agree to, indemnify the Issuer, the
Indenture Trustee, the Servicer and the Note Registrar against any loss,
liability or expense that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.
(j)    Rule 144A Information. The Servicer agrees to cause the Issuer and the
Issuer agrees to provide such information as required under Rule 144A(d)(4)
under the Securities Act so as to allow resales of Notes to Qualified
Institutional Buyers in accordance herewith.
(k)    Deemed Representation. Each Note Owner, by its acceptance of its
beneficial interest in a Note, will be deemed to have acknowledged, represented
to and agreed with the Issuer and the Initial Purchaser, to each of the
statements set forth in Exhibit B hereto.

12



--------------------------------------------------------------------------------




Section 2.05    Mutilated, Destroyed, Lost and Stolen Notes.
(a)    If any mutilated Note is surrendered to the Indenture Trustee, the Issuer
shall execute and the Indenture Trustee shall authenticate and deliver in
exchange therefor a replacement Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.
(b)    If there shall be delivered to the Issuer and the Indenture Trustee (i)
evidence to their satisfaction of the destruction, loss or theft of any Note and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless then, in the absence of actual notice
to the Issuer or the Indenture Trustee that such Note has been acquired by a
bona fide purchaser, the Issuer shall execute and upon its request the Indenture
Trustee shall authenticate and deliver, in lieu of any such destroyed, lost or
stolen Note, a replacement Note of like tenor and principal amount and bearing a
number not contemporaneously outstanding.
(c)    In case the final installment of principal on any such mutilated,
destroyed, lost or stolen Note has become or will at the next Payment Date
become due and payable, the Issuer in its discretion may, instead of issuing a
replacement Note, pay such Note.
(d)    Upon the issuance of any replacement Note under this Section 2.05, the
Issuer or the Indenture Trustee may require the payment by the Noteholder of a
sum sufficient to cover any tax or other governmental charge that may be imposed
as a result of the issuance of such replacement Note.
(e)    Every replacement Note issued pursuant to this Section 2.05 in lieu of
any destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.
(f)    The provisions of this Section 2.05 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Notes.
Section 2.06    Payment of Interest and Principal; Rights Preserved.
(a)    Any installment of interest or principal, payable on any Note that is
punctually paid or duly provided for by or on behalf of the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note was
registered on the Record Date for such Payment Date by check mailed to the
address specified in the Note Register, or upon the request of a Holder of more
than $1,000,000 original principal amount of Notes, by wire transfer of federal
funds to the account and number specified in the Note Register, in each case on
such Record Date for such Person (which shall be, as to each original purchaser
of the Notes, the account and number specified by such purchaser to the
Indenture Trustee in writing, or, if no such account or number is so specified,
then by check mailed to such Person’s address as it appears in the Note Register
on such Record Date).

13



--------------------------------------------------------------------------------




(b)    All reductions in the principal amount of a Note effected by payments of
installments of principal made on any Payment Date shall be binding upon all
Holders of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, whether or not such payment
is noted on such Note. All payments on the Notes shall be paid without any
requirement of presentment, except that each Holder of any Note shall be deemed
to agree, by its acceptance of the same, to surrender such Note at the Corporate
Trust Office prior to receipt of payment of the final installment of principal
of such Note.
(c)    All outstanding principal of each Note (unless sooner paid) will be due
and payable on the Stated Maturity of such Note.
Section 2.07    Persons Deemed Owners.
Prior to due presentment of a Note for registration of transfer, the Issuer, the
Indenture Trustee, and any agent of the Issuer or the Indenture Trustee may
treat the registered Noteholder as the owner of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not payment on such Note is overdue, and neither
the Issuer, the Indenture Trustee, nor any agent of the Issuer or the Indenture
Trustee shall be affected by notice to the contrary.
Section 2.08    Cancellation.
All Notes surrendered for registration of transfer or exchange or following
final payment shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by
it. The Issuer may at any time deliver to the Indenture Trustee for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes canceled as provided in this Section 2.08,
except as expressly permitted by this Indenture. All canceled Notes held by the
Indenture Trustee may be disposed of in the normal course of its business or as
directed by an Issuer Order.
Section 2.09    Noteholder Lists.
The Indenture Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Noteholders. In the event the Indenture Trustee no longer serves as the Note
Registrar, the Issuer shall furnish to the Indenture Trustee at least five
Business Days before each Payment Date (and in any event in intervals of not
more than six months) and at such other times as the Indenture Trustee may
request in writing a list in such form and as of such date as the Indenture
Trustee may reasonably require of the names and addresses of Noteholders. For so
long as Wells Fargo Bank, National Association is acting in the capacity of
Indenture Trustee, it shall also be the Note Registrar hereunder.
Section 2.10    Treasury Notes.

14



--------------------------------------------------------------------------------




In determining whether the Noteholders of the requisite percentage of the
Outstanding Note Balance have concurred in any direction, waiver or consent,
Notes held or redeemed by the Issuer or held by an Affiliate of the Issuer shall
be considered as though not Outstanding, except that for the purposes of
determining whether the Indenture Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which a Responsible Officer of the
Indenture Trustee knows are so owned shall be so disregarded.
Section 2.11    Notice to Depository.
Whenever notice or other communication to the Holders of Global Notes is
required under this Indenture, unless and until Definitive Notes have been
issued to the related Note Owners pursuant to Section 2.03 hereof, the Indenture
Trustee shall give all such notices and communications specified herein to be
given to such Note Owners to the Depository.
ARTICLE III    

ACCOUNTS; COLLECTION AND
APPLICATION OF MONEYS; REPORTS
Section 3.01    Trust Accounts; Investments by Indenture Trustee.
(e)    On or before the Closing Date, the Indenture Trustee shall establish in
the name of the Indenture Trustee for the benefit of the Noteholders as provided
in this Indenture, the Trust Accounts, which accounts shall be Eligible Bank
Accounts maintained at the Corporate Trust Office. From time to time, the
Indenture Trustee shall establish, to the extent necessary or required under
this Indenture, accounts in the name of the Indenture Trustee for the benefit of
the Noteholders, which accounts shall be Eligible Bank Accounts.
Subject to the further provisions of this Section 3.01(a), the Indenture Trustee
shall, upon receipt or upon transfer from another account, as the case may be,
deposit into such Trust Accounts all amounts received by it which are required
to be deposited therein in accordance with the provisions of this Indenture. All
such amounts and all investments made with such amounts, including all income
and other gain from such investments, shall be held by the Indenture Trustee in
such accounts as part of the Trust Estate as herein provided, subject to
withdrawal by the Indenture Trustee in accordance with, and for the purposes
specified in the provisions of, this Indenture.
(f)    The Indenture Trustee shall assume that any amount remitted to it in
respect of the Trust Estate is to be deposited into the Collection Account
pursuant to Section 3.02(a) hereof.
(g)    None of the parties hereto shall have any right of set-off with respect
to any Trust Account, or any investment therein.
(h)    So long as no Event of Default shall have occurred and be continuing, all
or a portion of the amounts in any Trust Account shall be invested and
reinvested by the Indenture Trustee pursuant to an Issuer Order in one or more
Eligible Investments. Subject to the restrictions on the maturity of investments
set forth in Section 3.01(f) hereof, each such Issuer Order may

15



--------------------------------------------------------------------------------




authorize the Indenture Trustee to make the specific Eligible Investments set
forth therein, to make Eligible Investments from time to time consistent with
the general instructions set forth therein, or to make specific Eligible
Investments pursuant to instructions received in writing (including by
confirmable electronic means) from the employees or agents of the Issuer, as the
case may be, identified therein, in each case in such amounts as such Issuer
Order shall specify.
(i)    In the event that either (i) the Issuer shall have failed to give
investment directions to the Indenture Trustee by 9:30 A.M., New York City time
on any Business Day on which there may be uninvested cash in any of the Trust
Accounts or (ii) an Event of Default shall be continuing, the Indenture Trustee
shall promptly invest and reinvest the funds then in the designated Trust
Account to the fullest extent practicable in those obligations or securities
described in clause 5 of the definition of “Eligible Investments”. All
investments made by the Indenture Trustee shall mature no later than the
maturity date therefor permitted by Section 3.01(f) hereof.
(j)    No investment of any amount held in any Trust Account shall mature later
than the Business Day immediately preceding the Payment Date which is scheduled
to occur immediately following the date of investment. All income or other gains
(net of losses) from the investment of moneys deposited in any Trust Account
shall be deposited by the Indenture Trustee in such account immediately upon
receipt.
(k)    Any investment of any funds in any Trust Account and any sale of any
investment held in such accounts, shall be made under the following terms and
conditions:
(i)    each such investment shall be made in the name of the Indenture Trustee,
in each case in such manner as shall be necessary to maintain the identity of
such investments as assets of the Trust Estate;
(ii)    any certificate or other instrument evidencing such investment shall be
delivered directly to the Indenture Trustee and the Indenture Trustee shall have
sole possession of such instrument, and all income on such investment;
(iii)    the proceeds of any sale of an investment shall be remitted by the
purchaser thereof directly to the Indenture Trustee for deposit in the account
in which such investment was held; provided that no such sale may occur on any
day other than the Business Day immediately preceding a Payment Date (for the
avoidance of doubt, any full or partial liquidation of an investment in a money
market fund is not subject to the foregoing date restriction); and
(iv)    neither the Issuer nor any of its Affiliates may exercise any voting
rights with respect to an investment.
(l)    If any amounts are needed for disbursement from any Trust Account and
sufficient uninvested funds are not collected and available therein to make such
disbursement, in the absence of an Issuer Order for the liquidation of
investments held therein in an amount sufficient to provide the required funds,
the Indenture Trustee shall select and cause to be sold or otherwise converted
to cash a sufficient amount of the investments in such account.

16



--------------------------------------------------------------------------------




(m)    The Indenture Trustee shall not in any way be held liable by reason of
any insufficiency in any Trust Account resulting from losses on investments made
in accordance with the provisions of this Section 3.01 including, but not
limited to, losses resulting from the sale or depreciation in the market value
of such investments (but the institution serving as Indenture Trustee shall at
all times remain liable for its own obligations, if any, constituting part of
such investments). The Indenture Trustee shall not be liable for any investment
made by it in accordance with this Section 3.01 on the grounds that it could
have made a more favorable investment or a more favorable selection for sale of
an investment.
(n)    Each party hereto agrees that each of the Trust Accounts constitutes a
“securities account” within the meaning of Article 8 of the UCC and in such
capacity Wells Fargo Bank, National Association shall be acting as a “securities
intermediary” within the meaning of 8-102 of the UCC and that, regardless of any
provision in any other agreement, for purposes of the UCC, the State of New York
shall be deemed to be the “securities intermediary’s jurisdiction” under Section
8-110 of the UCC. The Indenture Trustee shall be the “entitlement holder” within
the meaning of Section 8-102(a)(7) of the UCC with respect to the Trust
Accounts. In furtherance of the foregoing, Wells Fargo Bank, National
Association, acting as a “securities intermediary,” shall comply with
“entitlement orders” within the meaning of Section 8-102(a)(8) of the UCC
originated by the Indenture Trustee with respect to the Trust Accounts, without
further consent by the Issuer. Each item of property (whether investment
property, financial asset, security, instrument or cash) credited to each Trust
Account shall be treated as a “financial asset” within the meaning of Section
8-102(a)(9) of the UCC. All securities or other property underlying any
financial assets credited to each Trust Account shall be registered in the name
of the Indenture Trustee or indorsed to the Indenture Trustee or in blank and in
no case will any financial asset credited to any Trust Account be registered in
the name of the Issuer, payable to the order of the Issuer or specially indorsed
to the Issuer. The Trust Accounts shall be under the sole dominion and control
(as defined in Section 8-106 of the UCC) of the Indenture Trustee and the Issuer
shall have no right to close, make withdrawals from, or give disbursement
directions with respect to, or receive distributions from, the Collection
Account except in accordance with Section 3.04 hereof.
(o)    In the event that Wells Fargo Bank, National Association, as securities
intermediary, has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in the Trust Accounts or any security entitlement
credited thereto, it hereby agrees that such security interest shall be
subordinate to the security interest created by this Indenture and that the
Indenture Trustee’s rights to the funds on deposit therein shall be subject to
Section 3.04 hereof. The financial assets credited to, and other items deposited
to the Trust Accounts will not be subject to deduction, set-off, banker’s lien,
or any other right in favor of any Person other than as created pursuant to this
Indenture.
(p)    If at any time a Trust Account shall cease to be an Eligible Bank
Account, the Indenture Trustee shall, within 30 days, establish a new Trust
Account that is an Eligible Bank Account. The 30-day period may be extended an
additional 30 days if the Indenture Trustee provides to the Rating Agency an
action plan prior to expiration of the entire 30-day period.

17



--------------------------------------------------------------------------------




Section 3.02    Establishment and Administration of the Trust Accounts.
(e)    Collection Account. The Indenture Trustee shall cause to be established
and maintained an account (the “Collection Account”) for the benefit of the
Noteholders. The Collection Account shall be an Eligible Bank Account initially
established at the Corporate Trust Office of the Indenture Trustee, bearing the
following designation “Diamond Resorts Owner Trust 2013-1 -- Collection Account,
Wells Fargo Bank, National Association, as Indenture Trustee for the benefit of
the Noteholders”. The Indenture Trustee on behalf of the Noteholders shall
possess all right, title and interest in all funds on deposit from time to time
in the Collection Account and in all proceeds thereof. The Collection Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Noteholders as their interests appear in the Trust Estate. If, at
any time, the Collection Account ceases to be an Eligible Bank Account, the
Indenture Trustee shall, in accordance with Section 3.1(l), establish a new
Collection Account (which if not maintained by the Indenture Trustee is subject
to an account control agreement satisfactory to the Indenture Trustee) which
shall be an Eligible Bank Account, transfer any cash and/or any investments to
such new Collection Account and from the date such new Collection Account is
established, it shall be the “Collection Account”. The Indenture Trustee agrees
to immediately deposit any amounts received by it into the Collection Account.
Amounts on deposit in the Collection Account shall be invested in accordance
with Section 3.01 hereof. Withdrawals and payments from the Collection Account
will be made on each Payment Date as provided in Section 3.04 hereof. All
investment earnings on the Collection Account shall be distributed to the owners
of the beneficial interests in the Issuer on each Payment Date.
(f)    Reserve Account. The Indenture Trustee shall cause to be established and
maintained an account (the “Reserve Account”) for the benefit of the
Noteholders. On the Closing Date, the Issuer shall cause to be deposited in the
Reserve Account an amount equal to the Reserve Account Initial Deposit from the
proceeds of the sale of the Notes. The Reserve Account shall be an Eligible Bank
Account initially established at the Corporate Trust Office of the Indenture
Trustee, bearing the following designation “Diamond Resorts Owner Trust 2013-1
-- Reserve Account, Wells Fargo Bank, National Association, as Indenture Trustee
for the benefit of the Noteholders”. The Indenture Trustee on behalf of the
Noteholders shall possess all right, title and interest in all funds on deposit
from time to time in the Reserve Account and in all proceeds thereof. The
Reserve Account shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Noteholders as their interests appear in the
Trust Estate. If, at any time, the Reserve Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall, in accordance with Section 3.1(l),
establish a new Reserve Account (which if not maintained by the Indenture
Trustee is subject to an account control agreement satisfactory to the Indenture
Trustee) which shall be an Eligible Bank Account, transfer any cash and/or any
investments to such new Reserve Account and from the date such new Reserve
Account is established, it shall be the “Reserve Account.” Amounts on deposit in
the Reserve Account shall be invested in accordance with Section 3.01 hereof.
Deposits to the Reserve Account shall be made in accordance with Section 3.04
hereof. Withdrawals and payments from the Reserve Account shall be made in the
following manner:
(i)    Withdrawals. If, on any Determination Date, Available Funds on deposit in
the Collection Account are insufficient to pay on any Payment Date prior to the
Stated

18



--------------------------------------------------------------------------------




Maturity, all amounts required to be distributed on such Payment Date pursuant
clauses (i) through (viii), inclusive, of Section 3.04(a) hereof for the related
Payment Date, on such Payment Date, the Indenture Trustee shall, based on the
Monthly Servicer Report and to the extent of funds available in the Reserve
Account, on the related Payment Date withdraw from the Reserve Account and
deposit into the Collection Account an amount equal to the lesser of such
insufficiency and the amount on deposit in the Reserve Account; provided that on
any Payment Date prior to the Stated Maturity, the amount withdrawn by the
Indenture Trustee shall not cause the amount on deposit in the Reserve Account
to be less than the Reserve Account Floor Amount unless (x) Available Funds on
deposit in the Collection Account are insufficient to pay all amounts required
to be distributed on such Payment Date pursuant to clauses (i) through (vii),
inclusive, of Section 3.04(a) hereof or (y) the sum of Available Funds in the
Collection Account plus the amount on deposit in the Reserve Account is greater
than or equal to the sum of (a) the payments and distributions required under
clauses (i) through (vii), inclusive, of Section 3.04(a) hereof and (b) the
Outstanding Note Balance as of such Payment Date prior to any distributions made
on such Payment Date (the amount withdrawn, the “Reserve Account Draw Amount”).
(ii)    Stated Maturity or Payment in Full. On the earlier to occur of the
Stated Maturity and the Payment Date on which the Aggregate Outstanding Note
Balance will be reduced to zero, the Indenture Trustee shall withdraw all
amounts on deposit in the Reserve Account and shall deposit such amounts into
the Collection Account.
(iii)    Acceleration Event. Upon the occurrence of an Acceleration Event, the
Indenture Trustee shall withdraw all amounts on deposit in the Reserve Account
and shall deposit such amounts into the Collection Account for distribution in
accordance with Section 6.06 hereof.
(iv)    Amounts in Excess of Reserve Account Required Balance. On each Payment
Date, the Indenture Trustee shall withdraw all cash on deposit in the Reserve
Account in excess of the Reserve Account Required Balance (as determined on the
related Determination Date) from the Reserve Account and deposit the same into
the Collection Account to be part of Available Funds on such Payment Date for
application in accordance with Section 3.04 hereof.
Section 3.03    [Reserved].
Section 3.04    Distributions.
(a)    So long as no Acceleration Event has occurred, to the extent of Available
Funds and Reserve Account Draw Amounts on deposit in the Collection Account, on
each Payment Date, the Indenture Trustee shall, based on the Monthly Servicer
Report, make the following disbursements and distributions to the following
parties, in the following order of priority:
(i)
to the Indenture Trustee and the Custodian, ratably based on their respective
entitlements, (A) the Indenture Trustee Fee and the Custodial Fee, respectively,
plus any accrued and unpaid Indenture Trustee Fees


19



--------------------------------------------------------------------------------




and the Custodial Fees with respect to prior Payment Dates, and (B) Indenture
Trustee Expenses and Custodial Expenses incurred and charged, respectively, by
the Indenture Trustee and the Custodian during the related Due Period (limited
with respect to this sub-clause (B) up to an aggregate cumulative total of
$40,000);
(ii)
to the Back-Up Servicer, the Back-Up Servicing Fee, plus any accrued and unpaid
Back-Up Servicing Fees with respect to prior Payment Dates and any Transition
Expenses incurred during the related Due Period (up to an aggregate cumulative
total of $100,000);

(iii)
(A) on the Payment Date occurring in February of each year only, to the Owner
Trustee, the Owner Trustee Fee, plus any accrued and unpaid Owner Trustee Fees,
and (B) on each Payment Date, the Owner Trustee Expenses incurred and charged by
the Owner Trustee during the related Due Period (limited with respect to this
sub-clause (B) up to an aggregate cumulative total of $40,000);

(iv)
on the Payment Date occurring in January of each year only, to the
Administrator, the Administrator Fee, and on each Payment Date, any
Administrator Expenses incurred and charged by the Administrator during the
related Due Period with respect to taxes owed pursuant to Section 8.07 hereof;

(v)
to the Servicer, the Servicing Fee, plus any accrued and unpaid Servicing Fees
with respect to prior Payment Dates;

(vi)
to the Class A Noteholders, the Class A Interest Distribution Amount for such
Payment Date;

(vii)
to the Class B Noteholders, the Class B Interest Distribution Amount for such
Payment Date;

(viii)
(a) during a Non-Rapid Amortization Period, to the Class A Noteholders and Class
B Noteholders, the Principal Distribution Amount, pro rata based on their
Percentage Interests and (b) during a Rapid Amortization Period, (1) first, to
the Class A Noteholders, the Principal Distribution Amount until the Outstanding
Note Balance of the Class A Notes is reduced to zero and (2) second, to the
Class B Noteholders, the Principal Distribution Amount until the Outstanding
Note Balance of the Class B Notes is reduced to zero;

(ix)
during a Non-Rapid Amortization Period, to the Class A Noteholders and the Class
B Noteholders, the Extra Principal Distribution Amount, pro-rata based on their
Percentage Interests;


20



--------------------------------------------------------------------------------




(x)
to the Reserve Account, all remaining amounts until the amounts on deposit in
the Reserve Account shall equal the Reserve Account Required Balance;

(xi)
to the Class A Noteholders and Class B Noteholders, in that order, reimbursement
of any unreimbursed Note Balance Write-Down Amounts applied to such Class on
prior Payment Dates, plus the Deferred Interest Amount for such Class, if any;

(xii)
to the Indenture Trustee and the Custodian, any expenses of the Indenture
Trustee and the Custodian not paid pursuant to clause (i) above;

(xiii)
to the Back-Up Servicer, any expenses not paid pursuant to clause (ii) above;

(xiv)
to the Owner Trustee, any fees, indemnities and expenses not paid pursuant to
clause (iii) above;

(xv)
to the Administrator, any expenses not paid pursuant to clause (iv) above; and

(xvi)
to the Owner or any subsequent owners of the beneficial interests in the Issuer,
any remaining amounts.

(b)    If an Acceleration Event shall have occurred, distributions shall be made
in accordance with Section 6.06 hereof.
Section 3.05    Reports to Noteholders.
On each Payment Date the Indenture Trustee shall account to the Initial
Purchaser, each Noteholder and to the Rating Agency (i) the portion of payments
then being made which represents principal and the amount which represents
interest, and shall contemporaneously advise the Issuer of all such payments,
and (ii) the amounts on deposit in each Trust Account and identifying the
investments included therein. The Indenture Trustee may satisfy its obligations
under this Section 3.05 by making available electronically the Monthly Servicer
Report to the Initial Purchaser, the Noteholders, the Rating Agency and the
Issuer; provided, however, the Indenture Trustee shall have no obligation to
provide such information described in this Section 3.05 until it has received
the requisite information from the Issuer or the Servicer. On or before the
fifth day prior to the final Payment Date with respect to any Class of Notes,
the Indenture Trustee shall send notice of such Payment Date to the Rating
Agency, the Initial Purchaser and the Noteholders of such Class. Such notice
shall include a statement that if such Notes are paid in full on the final
Payment Date, interest shall cease to accrue as of the day immediately preceding
such final Payment Date.
The Indenture Trustee shall make available to the Noteholders and the Rating
Agency, via the Indenture Trustee’s internet website, the Monthly Servicer
Report available each month and, with the consent or at the direction of the
Issuer, such other information regarding the Notes and/

21



--------------------------------------------------------------------------------




or the Timeshare Loans as the Indenture Trustee may have in its possession, but
only with the use of a password provided by the Indenture Trustee. The Indenture
Trustee will make no representation or warranties as to the accuracy or
completeness of such documents and will assume no responsibility therefor.
The Indenture Trustee’s internet website shall be initially located at
“www.CTSLink.com” and subsequently may be located at such other address as shall
be specified by the Indenture Trustee from time to time in writing to the
Issuer, the Servicer, the Noteholders and the Rating Agency. In connection with
providing access to the Indenture Trustee’s Internet Website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Indenture.
The Indenture Trustee shall have the right to change the way Monthly Servicer
Reports are distributed in order to make such distribution more convenient
and/or more accessible to the above parties after providing timely and adequate
notification to all above parties regarding any such changes.
Annually (and more often if required by applicable law), the Indenture Trustee
shall distribute to Noteholders and any holder of a beneficial interest in the
Issuer any Form 1099 or similar information returns required by applicable tax
law to be distributed to the Noteholders or holders of beneficial interests in
the Issuer. The Servicer shall prepare or cause to be prepared all such forms
and returns for distribution by the Indenture Trustee to the Noteholders or
holders of beneficial interests in the Issuer.
Section 3.06    Withholding Taxes. The Indenture Trustee, on behalf of the
Issuer, shall comply with all requirements of the Code and applicable state and
local law with respect to the withholding from any payments or distributions
made by it to any Noteholder or any holder of a beneficial interest in the
Issuer of any applicable withholding taxes imposed thereon and with respect to
any applicable reporting requirements in connection therewith.
Section 3.07    Note Balance Write-Down Amounts.
The Note Balance Write-Down Amount, if any, on each Payment Date shall be
applied first to the Class B Notes until the Outstanding Note Balance thereof is
reduced to zero and second to the Class A Notes until the Outstanding Note
Balance thereof is reduced to zero. The application of any Note Balance
Write-Down Amount shall not affect the right of each Noteholder to receive all
payments of principal and interest to be made with respect to the Notes.
ARTICLE IV    

THE TRUST ESTATE
Section 4.01    Acceptance by Indenture Trustee.
(g)    Concurrently with the execution and delivery of this Indenture, the
Indenture Trustee does hereby acknowledge and accept the conveyance by the
Issuer of the assets constituting

22



--------------------------------------------------------------------------------




the Trust Estate. The Indenture Trustee shall hold the Trust Estate in trust for
the benefit of the Noteholders, subject to the terms and provisions hereof. In
connection with the conveyance of the Trust Estate to the Indenture Trustee, the
Issuer has delivered or has caused the Seller to deliver (i) to the Custodian,
the Timeshare Loan Files, and (ii) to the Servicer, the Timeshare Loan Servicing
Files for each Timeshare Loan conveyed on the Closing Date. On or prior to each
Substitution Date, the Issuer will deliver or cause the Seller to deliver (i) to
the Custodian, the Timeshare Loan Files, and (ii) to the Servicer, the Timeshare
Loan Servicing Files, for each Qualified Substitute Timeshare Loan to be
conveyed on such Substitution Date.
(h)    The Indenture Trustee shall perform its duties under this Section 4.01
and hereunder with respect to the Trust Estate and for the benefit of the
Noteholders in accordance with the terms of this Indenture and applicable law
and, in each case, taking into account its other obligations hereunder, but
without regard to:
(i)    any relationship that the Indenture Trustee or any Affiliate of the
Indenture Trustee may have with an Obligor;
(ii)    the ownership of any Note by the Indenture Trustee or any Affiliate of
the Indenture Trustee;
(iii)    the Indenture Trustee’s right to receive compensation for its services
hereunder or with respect to any particular transaction; or
(iv)    the ownership, or holding in trust for others, by the Indenture Trustee
of any other assets or property.
Section 4.02    Grant of Security Interest; Tax Treatment.
(l)    The conveyance by the Issuer of the Timeshare Loans to the Indenture
Trustee shall not constitute and is not intended to result in an assumption by
the Indenture Trustee or any Noteholder of any obligation of the Issuer or the
Servicer to the Obligors, the insurers under any insurance policies, or any
other Person in connection with the Timeshare Loans.
(m)    It is the intention of the parties hereto that, with respect to all
taxes, the Notes will be treated as indebtedness secured by the Timeshare Loans
(the “Intended Tax Characterization”). The provisions of this Indenture shall be
construed in furtherance of the Intended Tax Characterization. The Issuer, the
Servicer, the Back-Up Servicer and the Indenture Trustee, by entering into this
Indenture, and each Noteholder, by the purchase of a Note, agree to treat the
Notes in accordance with the Intended Tax Characterization and to report all
payments and transactions with respect to the Notes for purposes of all taxes in
a manner consistent with the Intended Tax Characterization, unless otherwise
required by applicable law. If the Notes are not properly treated as
indebtedness with respect to all taxes, then the parties intend (as provided in
the Trust Agreement) that they shall constitute interests in a partnership for
such purposes and, in that regard, agree that no election to treat the Issuer in
any part as a corporation under Treasury Regulation section 301.7701-3 shall be
made by any Person.

23



--------------------------------------------------------------------------------




(n)    The Issuer and the Servicer shall take no action inconsistent with the
Indenture Trustee’s interest in the Timeshare Loans and shall indicate or shall
cause to be indicated in its books and records held on its behalf that each
Timeshare Loan constituting the Trust Estate has been pledged to the Indenture
Trustee on behalf of the Noteholders.
Section 4.03    Further Action Evidencing Assignments.
(g)    The Issuer and the Servicer each agrees that, from time to time, at its
respective expense, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or
appropriate, or that the Servicer, the Indenture Trustee or the Holders
representing at least 66-2/3% of the then Outstanding Note Balance of each Class
of Notes may reasonably request, in order to perfect, protect or more fully
evidence the security interest in the Timeshare Loans or to enable the Indenture
Trustee to exercise or enforce any of its rights hereunder. Without limiting the
generality of the foregoing, the Issuer will, without the necessity of a request
and upon the request of the Servicer or the Indenture Trustee, execute and file
or record (or cause to be executed and filed or recorded) such Assignments of
Mortgage, financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate to create and maintain in the Indenture Trustee a first priority
perfected security interest, at all times, in the Trust Estate, including,
without limitation, recording and filing UCC-1 financing statements, amendments
or continuation statements prior to the effective date of any change of the
name, identity or structure or relocation of its chief executive office or its
jurisdiction of formation or any change that would or could affect the
perfection pursuant to any financing statement or continuation statement or
assignment previously filed or make any UCC-1 financing statement or
continuation statement previously filed pursuant to this Indenture seriously
misleading within the meaning of applicable provisions of the UCC (and the
Issuer shall give the Indenture Trustee at least 30 Business Days prior notice
of the expected occurrence of any such circumstance). The Issuer shall promptly
deliver to the Indenture Trustee file-stamped copies of any such filing.
(h)    (i) The Issuer hereby grants to each of the Servicer and the Indenture
Trustee a power of attorney to execute, file and record all documents including,
but not limited to Assignments of Mortgage, UCC financing statements, amendments
or continuation statements, on behalf of the Issuer as may be necessary or
desirable to effectuate the foregoing and any recordation pursuant to Section
5.18 hereof and (ii) the Servicer hereby grants to the Indenture Trustee a power
of attorney to execute, file and record all documents on behalf of the Servicer
as may be necessary or desirable to effectuate the foregoing; provided, however,
that such grant shall not create a duty on the part of the Indenture Trustee or
the Servicer to file, prepare, record or monitor, or any responsibility for the
contents or adequacy of, any such documents.
Section 4.04    Substitution and Repurchase of Timeshare Loans.
(d)        Mandatory Substitution and Repurchase of Timeshare Loans for Breach
of Representation or Warranty. If at any time, any party hereto obtains
knowledge, discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Seller in the Sale Agreement were
incorrect at the time such representations and warranties were made, then the
party discovering such defect, omission, or circumstance shall promptly notify
the other parties to

24



--------------------------------------------------------------------------------




this Indenture and the Seller. In the event any such representation or warranty
of the Seller is incorrect and materially and adversely affects the value of a
Timeshare Loan or the interests of the Noteholders therein, then the Issuer and
the Indenture Trustee shall require the Seller, within 60 days after the date it
is first notified of, or otherwise discovers such breach, to eliminate or
otherwise cure in all material respects the circumstance or condition which has
caused such representation or warranty to be incorrect or if the breach relates
to a particular Timeshare Loan and is not cured in all material respects (such
Timeshare Loan, a “Defective Timeshare Loan”), either (a) repurchase such
Defective Timeshare Loan at the Repurchase Price or (b) provide one or more
Qualified Substitute Timeshare Loans and pay the Substitution Shortfall Amounts,
if any. The Indenture Trustee is hereby appointed attorney-in-fact, which
appointment is coupled with an interest and is therefore irrevocable, to act on
behalf and in the name of the Issuer to enforce the Seller’s repurchase or
substitution obligations if the Seller has not complied with its repurchase or
substitution obligations under the Sale Agreement within 30 days of the end of
the aforementioned 60 day period.
(e)        Optional Repurchase and Substitution of Timeshare Loans. On any date,
pursuant to the Sale Agreement, the Seller shall have the option, but not the
obligation, to either (i) repurchase a Defaulted Timeshare Loan from the Issuer
for a price equal to the related Repurchase Price, or (ii) substitute one or
more Qualified Substitute Timeshare Loans for a Defaulted Timeshare Loan and pay
the related Substitution Shortfall Amount, if any; provided, however, the
aggregate Cut-Off Date Loan Balance of Defaulted Timeshare Loans that may be
repurchased or substituted pursuant to this Section 4.04(b) shall be limited on
any date to 15% and 20%, respectively, of the Aggregate Loan Balance as of the
Initial Cut-Off Date less the sum of the Loan Balances of all Defaulted
Timeshare Loans (as of the date they became Defaulted Timeshare Loans)
previously repurchased or substituted, as applicable, pursuant this Section
4.04(b).
(f)        Repurchase Prices and Substitution Shortfall Amounts. The Issuer and
the Indenture Trustee shall direct that the Seller remit all amounts in respect
of Repurchase Prices and Substitution Shortfall Amounts to the Indenture Trustee
for deposit in the Collection Account. In the event that more than one Timeshare
Loan is substituted pursuant to Section 4.04(a) or Section 4.04(b) hereof on any
Substitution Date, the Substitution Shortfall Amounts and the Loan Balances of
Qualified Substitute Timeshare Loans shall be calculated on an aggregate basis
for all substitutions made on such Substitution Date.
(g)        Schedule of Timeshare Loans. The Issuer shall cause the Seller to
provide the Indenture Trustee on any date on which a Timeshare Loan is
repurchased or substituted, with a revised Schedule of Timeshare Loans to the
Sale Agreement reflecting the removal of Timeshare Loans and subjecting any
Qualified Substitute Timeshare Loans to the provisions thereof.
(h)        Officer’s Certificate. No substitution of a Timeshare Loan shall be
effective unless the Issuer and the Indenture Trustee shall have received an
Officer’s Certificate from the Seller indicating that (i) the new Timeshare Loan
meets all the criteria of the definition of “Qualified Substitute Timeshare
Loan”, (ii) the Timeshare Loan Files for such Qualified Substitute Timeshare
Loan have been delivered to the Custodian, and (iii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loan have been delivered
to the Servicer.

25



--------------------------------------------------------------------------------




(i)    Qualified Substitute Timeshare Loans. On or prior to the related
Substitution Date, the Issuer shall direct the Seller to deliver or cause the
delivery of the Timeshare Loan Files of the related Qualified Substitute
Timeshare Loans to the Custodian on or prior to the related Substitution Date in
accordance with the provisions of this Indenture and the Custodial Agreement.
Section 4.05    Release of Lien.
(a)    The Issuer shall be entitled to obtain a release from the Lien of this
Indenture for any Timeshare Loan repurchased or substituted pursuant to Section
4.04 hereof, (i) in the case of any repurchase, after a payment by the Seller of
the Repurchase Price of the Timeshare Loan, or (ii) in the case of any
substitution, after payment of any applicable Substitution Shortfall Amount and
the delivery of the Timeshare Loan Files for the related Qualified Substitute
Timeshare Loan to the Custodian.
(b)    The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan which has been paid in full.
(c)    In connection with (a) and (b) above, the Indenture Trustee will execute
and deliver such endorsements and assignments as are provided to it by the
Seller, in each case without recourse, representation or warranty, as shall be
necessary to vest in the Seller, the legal and beneficial ownership of each
repurchased or substituted Timeshare Loan being released pursuant to this
Section 4.05. The Servicer shall direct the Custodian to release the related
Timeshare Loan Files upon receipt of a Request for Release from the Servicer, as
provided for in the Custodial Agreement.
Section 4.06    Appointment of Custodian.
The Indenture Trustee may appoint a Custodian to hold all of the Timeshare Loan
Files as agent for the Indenture Trustee. Each Custodian shall be a depository
institution supervised and regulated by a federal or state banking authority,
shall have combined capital and surplus of at least $10,000,000, shall be
qualified to do business in the jurisdiction in which it holds any Timeshare
Loan File and shall not be the Issuer or an Affiliate of the Issuer. The initial
Custodian shall be Wells Fargo Bank, National Association pursuant to the terms
of the Custodial Agreement. The Indenture Trustee shall not be responsible for
paying the Custodial Fee or any other amounts owed to the Custodian.
Section 4.07    Sale of Timeshare Loans.
The parties hereto agree that none of the Timeshare Loans in the Trust Estate
may be sold or disposed of in any manner except as expressly provided for
herein.
ARTICLE V    

SERVICING OF TIMESHARE LOANS
Section 5.01    Appointment of Servicer; Servicing Standard.

26



--------------------------------------------------------------------------------




Subject to the terms and conditions herein, the Issuer hereby appoints DRFS as
the initial Servicer hereunder. The Servicer shall service and administer the
Timeshare Loans and perform all of its duties hereunder in accordance with
applicable law, the Collection Policy, the terms of the respective Timeshare
Loans and, to the extent consistent with the foregoing, in accordance with the
customary and usual procedures employed by institutions servicing timeshare
loans secured by timeshare estates, or if a higher standard, the highest degree
of skill and attention that the Servicer exercises with respect to comparable
assets that the Servicer services for itself or its Affiliates (the “Servicing
Standard”).
Section 5.02    Payments on the Timeshare Loans.
(i)    The Servicer shall in a manner consistent with the Collection Policy
(with respect to the initial Servicer, the Collection Policy attached hereto as
Exhibit I), direct or otherwise cause the Obligors as to all Timeshare Loans
(other than Obligors paying by means of credit cards) to mail or deposit by
electronic means all Receivables and other payments due thereunder, or to make
or credit such payments pursuant to automated clearing house debit and credit
payments or credit card processing payment, remittance and collection
agreements, directly to the Servicer’s existing centralized lockbox account (the
“Centralized Lockbox Account”), which Centralized Lockbox Account shall consist
of one or more accounts maintained by the Servicer at an Approved Financial
Institution (each, a “Lockbox Bank”), acting with the consent or at the
direction of the Indenture Trustee to a Lockbox Bank maintained by the Indenture
Trustee for the benefit of the Noteholders. At all times, the Centralized
Lockbox Account shall be subject to the Deposit Account Control Agreement and
the Intercreditor Agreement. The Centralized Lockbox Account shall initially be
maintained at Wells Fargo Bank, N.A.
(j)    Within one Business Day after receipt of any Receivables or other
payments due under the Timeshare Loans in the Centralized Lockbox Account, the
Servicer shall determine and segregate such Receivables and other payments from
any monies or other items in the Centralized Lockbox Account that do not relate
to Receivables or other payments made on the Timeshare Loans, and within one
Business Day thereafter the Servicer shall remit such Receivables and other
payments to the Collection Account. The Servicer is not required to remit any
Miscellaneous Payments or Processing Charges, to the extent received, to the
Collection Account.
(k)    If, notwithstanding such instructions as provided in Section 5.02(a)
hereof, any such Receivables or other payments are delivered to the Seller, the
Servicer or to any Affiliate thereof, the Servicer shall (or, as applicable,
shall cause the Seller or such Affiliate to) deposit such Receivables or other
payments into the Collection Account within two Business Days following the
receipt.
(l)    All interest earned on funds received with respect to Timeshare Loans and
any Processing Charges deposited in accounts of the Servicer or in the
Centralized Lockbox Account prior to deposit to the Collection Account pursuant
to Section 5.02(b) hereof shall be deemed to be additional compensation to the
Servicer for the performance of its duties and obligations hereunder.
(m)    On the Closing Date and each Substitution Date, the Servicer shall
deposit to the Collection Account all Receivables and other payments collected
and received in respect of the

27



--------------------------------------------------------------------------------




Timeshare Loans (other than the amounts described in Section 5.02(d) hereof)
after the related Cut-Off Date.
(n)    Subject to Sections 5.02(b), (c), (d) and (g) hereof, within two Business
Days of receipt, the Servicer shall segregate all Receivables and other payments
in respect of the Timeshare Loans and shall remit such amounts to the Collection
Account. In the event that Miscellaneous Payments or Processing Charges are
erroneously deposited in the Collection Account, the Indenture Trustee shall pay
such funds to the Servicer prior to any distributions under Section 3.04 hereof
on the next Payment Date as instructed by the Servicer.
(o)    The Servicer shall net out Liquidation Expenses from any Liquidation
Proceeds on Defaulted Timeshare Loans prior to deposit of the net Liquidation
Proceeds into the Collection Account pursuant to Section 5.02(f) hereof. To the
extent that the Servicer shall subsequently recover any portion of such
Liquidation Expenses from the related Obligor, the Servicer shall deposit such
amounts into the Collection Account in accordance with Section 5.02(f) hereof.
Section 5.03    Duties and Responsibilities of the Servicer.
(a) In addition to any other customary services which the Servicer may perform
or may be required to perform hereunder, the Servicer shall perform or cause to
be performed through sub-servicers, the following servicing and collection
activities in accordance with the Servicing Standard:
(i)    perform standard accounting services and general record keeping services
with respect to the Timeshare Loans;
(ii)    respond to telephone or written inquiries of Obligors concerning the
Timeshare Loans;
(iii)    keep Obligors informed of the proper place and method for making
payment with respect to the Timeshare Loans;
(iv)    contact Obligors to effect collection and to discourage delinquencies in
the payment of amounts owed under the Timeshare Loans and doing so by any lawful
means, including but not limited to (A) mailing of routine past due notices, (B)
preparing and mailing collection letters, (C) contacting delinquent Obligors by
telephone to encourage payment, and (D) mailing of reminder notices to
delinquent Obligors;
(v)    report tax information to Obligors and taxing authorities to the extent
required by law;
(vi)    take such other action as may be necessary or appropriate in the
discretion of the Servicer for the purpose of collecting and transferring to the
Indenture Trustee for deposit into the Collection Account all payments received
by the Servicer or remitted to any of the Servicer’s accounts in respect of the
Timeshare Loans (except as otherwise expressly

28



--------------------------------------------------------------------------------




provided herein), and to carry out the duties and obligations imposed upon the
Servicer pursuant to the terms of this Indenture;
(vii)    remarketing Timeshare Property;
(viii)    arranging for Liquidations of Timeshare Properties related to
Defaulted Timeshare Loans;
(ix)    disposing of Timeshare Property related to the Timeshare Loans whether
following repossession, foreclosure or otherwise;
(x)    to the extent requested by the Indenture Trustee, use reasonable best
efforts to enforce the purchase and substitution obligation of the Seller under
the Sale Agreement;
(xi)    not modify, waive or amend the terms of any Timeshare Loan; provided,
however, the Servicer may modify, waive or amend a Timeshare Loan for which a
default has occurred or is imminent and such modification, amendment or waiver
does not (i) materially alter the interest rate on or the principal balance of
such Timeshare Loan, (ii) shorten the final maturity of, lengthen the timing of
payments of either principal or interest, or any other terms of, such Timeshare
Loan in any manner which would have a material adverse affect on Noteholders,
(iii) adversely affect the Timeshare Property underlying such Timeshare Loan or
(iv) reduce materially the likelihood that payments of interest and principal on
such Timeshare Loan shall be made when due; provided, further, the Servicer may
grant an extension of the final maturity of a Timeshare Loan if the Servicer, in
its reasonable discretion, determines that (A) such Timeshare Loan is in default
or default on such Timeshare Loan is likely to occur in the foreseeable future,
and (B) the value of such Timeshare Loan will be enhanced by such extension;
provided, further, that the Servicer shall not (1) grant more than one extension
per calendar year with respect to a Timeshare Loan or (2) grant an extension for
more than one calendar month with respect to a Timeshare Loan in any calendar
year;
(xii)    working with Obligors in connection with any transfer of ownership of a
Timeshare Property by an Obligor to another Person, whereby the Servicer may
consent to the assumption by such Person of the Timeshare Loan related to such
Timeshare Property; provided, however, in connection with any such assumption,
the rate of interest borne by, the maturity date of, the principal amount of,
the timing of payments of principal and interest in respect of, and all other
material terms of, the related Timeshare Loan shall not be changed other than as
permitted in (xi) above;
(xiii)    [Reserved];
(xiv)    deliver such information and data to the Back-Up Servicer as is
required pursuant to Section 5.16 hereof; and
(xv)    (A) use commercially reasonable best efforts to cause all the timeshare
or fractional interest resorts operated by DRFS or its Affiliates to have
property damage

29



--------------------------------------------------------------------------------




insurance coverage for the full replacement value thereof or, if not available
on commercially reasonable terms, the maximum amount available on commercially
reasonable terms, as determined in accordance with the Servicing Standard and
(B) to the extent that there is any reduction in the policy limits of such
coverage or the Servicer has determined, in accordance with the Servicing
Standard, that such coverage is not available on commercially reasonable terms,
provide written notice to the Issuer and each of the Rating Agency within five
Business Days of such determination.
(b) For so long as an Affiliate of the Servicer controls the Resorts, the
Servicer shall use commercially reasonable best efforts to maintain our cause to
maintain each Resort in good repair, working order and condition (ordinary wear
and tear excepted).
(c) For so long as an Affiliate of the Servicer controls the Resort Association
for a Resort, and an Affiliate of the Servicer is the manager, (i) if an
amendment or modification to the related management contract and master
marketing and sale contract materially and adversely affects the Noteholders,
then it may only be amended or modified with the written consent of Holders
representing at least 51% of the then Outstanding Note Balance of each Class of
Notes and (ii) if an amendment or modification to the related management
contract and master marketing and sale contract does not materially and
adversely affect the Noteholders, the Servicer shall send a copy of such
amendment or modification (i) to the Rating Agency and (ii) to the Indenture
Trustee as part of the Monthly Report to be delivered subsequent to the
effective date of such amendment or modification.
(a)     In the event any Lien (other than a Permitted Lien) attaches to any
Timeshare Loan or related collateral from any Person claiming from and through
an Affiliate of the Servicer which materially adversely affects the Issuer’s
interest in such Timeshare Loan, the Servicer shall, within the earlier to occur
of ten Business Days after receiving notice of such attachment or the respective
lienholders’ action to foreclose on such lien, either (i) cause such Lien to be
released of record, (ii) provide the Indenture Trustee with a bond in accordance
with the applicable laws of the state in which the Timeshare Property is
located, issued by a corporate surety acceptable to the Indenture Trustee, in an
amount and in form reasonably acceptable to the Indenture Trustee or (iii)
provide the Indenture Trustee with such other security as the Indenture Trustee
may reasonably require.
(b)     The Servicer shall: (i) promptly notify the Indenture Trustee and the
Rating Agency of (A) receiving notice of any claim, action or proceeding which
may be reasonably expected to have a material adverse effect on the Trust
Estate, or any material part thereof, and (B) any action, suit, proceeding,
order or injunction of which Servicer becomes aware after the date hereof
pending or threatened against or affecting Servicer or any Affiliate which may
be reasonably expected to have a material adverse effect on the Trust Estate or
the Servicer’s ability to service the same; (ii) at the request of Indenture
Trustee with respect to a claim or action or proceeding which arises from or
through the Servicer or one of its Affiliates, appear in and defend, at
Servicer’s expense, any such claim, action or proceeding which would have a
material adverse effect on the Timeshare Loans or the Servicer’s ability to
service the same; and (iii) comply in all respects, and shall cause all
Affiliates to comply in all respects, with the terms of any orders imposed on
such Person by any

30



--------------------------------------------------------------------------------




governmental authority the failure to comply with which would have a material
adverse effect on the Timeshare Loans or the Servicer’s ability to service the
same.
(c)    The Servicer shall not, and shall not permit any Person to, encumber,
pledge or otherwise grant a Lien (other than in the normal course of business)
or security interest in and to the Reservation System (including, without
limitation, all hardware, software and data in respect thereof) and furthermore
agrees, and shall use commercially reasonable efforts to keep the

31



--------------------------------------------------------------------------------




Reservation System operational, not to dispose of the same and to allow the
Collections the use of, and access to, the Reservation System.
(g) The Servicer shall notify the Indenture Trustee ten days prior to any
material amendment or change to the Collection Policy and shall provide written
notice of such amendment to the Rating Agency. The Servicer shall deliver a copy
of any non-material amendments or changes to the Collection Policy (i) to the
Rating Agency and (ii) to the Indenture Trustee as part of the Monthly Report to
be delivered subsequent to the effective date of such amendments or changes.
(h) In connection with the Servicer’s duties under (vii), (viii), (ix) and
(xiii) in subsection (a) above, the Servicer will, as soon as practical,
undertake such duties in the ordinary course in a manner similar and consistent
with (or better than) the manner in which the Servicer sells or markets other
Timeshare Property it or its Affiliates owns. In addition, in connection with
the Servicer’s duties under (vii), (viii), (ix) and (xiii) of subsection (a)
above, the Servicer agrees that it shall remarket and sell the Timeshare
Property related to Timeshare Loans owned by the Issuer before it remarkets and
sells Timeshare Property of the same type owned by the Servicer or any of the
Servicer’s Affiliates (other than Affiliates engaged primarily in receivables
securitizations).
(i) To the extent that any Timeshare Property related to a Defaulted Timeshare
Loan is remarketed, the Servicer agrees that it shall require that any
Liquidation Proceeds be in the form of cash only.
(j) The Servicer shall provide written notice to the Rating Agency of any
material modification, waiver or amendment of the terms of any Timeshare Loan
effected pursuant to Section 5.03(a)(xi) hereof.
(k) The Servicer shall, on behalf of the Issuer, maintain the perfection and
priority of the security interest Granted hereunder and, to the extent transfers
under the Sale Agreement are characterized as a loan, the security interest
Granted therein.
Section 5.04    Servicer Events of Default.
(a)    A “Servicer Event of Default” means the occurrence and continuance of any
of the following events:
(i)    failure by the Servicer to make any required payment, transfer or deposit
when due hereunder and the continuance of such default for a period of three
Business Days;
(ii)    failure by the Servicer to provide any required report within five
Business Days of when such report is required to be delivered hereunder;
(iii)    any failure by the Servicer to observe or perform in any material
respect any covenant or agreement which has a material adverse effect on the
Noteholders;
(iv)    any representation or warranty made by the Servicer in this Indenture
shall prove to be incorrect in any material respect as of the time when the same
shall have been

32



--------------------------------------------------------------------------------




made, and such breach is not remedied within 30 days (or, if the Servicer shall
provide evidence satisfactory to the Indenture Trustee that such covenant cannot
be cured in the 30 day period and that it is diligently pursuing a cure, 60
days) after the earlier of (x) the Servicer first acquiring knowledge thereof,
and (y) the Indenture Trustee’s giving written notice thereof to the Servicer;
(v)    the entry by a court having jurisdiction in respect of the Servicer of
(A) a decree or order for relief in respect of the Servicer in an involuntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (B) a decree or order adjudging the
Servicer a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Servicer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Servicer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or
(vi)    the commencement by the Servicer of a voluntary case or proceeding under
any applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by either to the entry of a decree or order for relief
in respect of the Servicer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Servicer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action.
(b)    If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee may, and upon notice from Holders representing
at least 51% of the then Outstanding Note Balance of each Class of Notes shall,
terminate, on behalf of the Noteholders, by notice in writing to the Servicer,
all of the rights and obligations of the Servicer, as Servicer under this
Indenture.
(c)    If any Authorized Officer of the Servicer shall have knowledge of the
occurrence of a default by the Servicer hereunder, the Servicer shall promptly
notify the Indenture Trustee, the Back-Up Servicer, the Issuer, the Rating
Agency and the Initial Purchaser, and shall specify in such notice the action,
if any, the Servicer is taking in respect of such default. Unless consented to
by the Holders representing at least 66-2/3% of the then Aggregate Outstanding
Note Balance, the Issuer may not waive any Servicer Event of Default.
(d)    If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee shall direct and the Servicer shall cause to be
delivered, notices to

33



--------------------------------------------------------------------------------




the Obligors related to the Timeshare Loans, instructing such Obligors to remit
payments in respect thereof to a lockbox account specified by the Indenture
Trustee, such lockbox to be maintained as an Eligible Bank Account for the
benefit of the Noteholders. The Indenture Trustee shall cause to be established
a lockbox account in accordance with Section 3.01 hereof.
Section 5.05    Accountings; Statements and Reports.
(a)    Monthly Servicer Report. Not later than each Determination Date, the
Servicer shall deliver to the Issuer, the Indenture Trustee, the Rating Agency
and the Initial Purchaser, a report (the “Monthly Servicer Report”)
substantially in the form of Exhibit J hereto. Delivery of the Monthly Servicer
Report to the Rating Agency shall be made by electronically mailing the same to
the Rating Agency at its electronic mailing address provided in Section 13.01
hereof. The Monthly Servicer Report shall be completed with the information
specified therein for the related Due Period and shall contain such other
information as may be reasonably requested by the Issuer, the Indenture Trustee
or the Initial Purchaser in writing at least five Business Days prior to such
Determination Date. Each such Monthly Servicer Report shall be accompanied by an
Officer’s Certificate of the Servicer in the form of Exhibit K hereto,
certifying the accuracy of the computations reflected in such Monthly Servicer
Report.
(b)    Certification as to Compliance. The Servicer shall deliver to the Issuer,
the Indenture Trustee, the Rating Agency and the Initial Purchaser, an Officer’s
Certificate on or before December 31 of each year commencing in 2013: (i) to the
effect that a review of the activities of the Servicer during the preceding
calendar year, and of its performance under this Indenture during such period
has been made under the supervision of the officers executing such Officer’s
Certificate with a view to determining whether during such period the Servicer
had performed and observed all of its obligations under this Indenture, and
either (A) stating that based on such review no Servicer Event of Default is
known to have occurred and is continuing, or (B) if such a Servicer Event of
Default is known to have occurred and is continuing, specifying such Servicer
Event of Default and the nature and status thereof; and (ii) describing in
reasonable detail to his/her knowledge any occurrence in respect of any
Timeshare Loan which would be of adverse significance to a Person owning such
Timeshare Loan.
(c)    Annual Accountants’ Reports. On or before each April 30 of each year
commencing in 2014, the Servicer shall (i) cause a firm of independent public
accountants to furnish a certificate or statement (and the Servicer shall
provide a copy of such certificate or statement to the Issuer, the Owner
Trustee, the Indenture Trustee, the Rating Agency and the Initial Purchaser), to
the effect that such firm has performed certain procedures with respect to the
Servicer’s servicing controls and procedures for the previous calendar year and
that, on the basis of such firms’ procedures, conducted substantially in
compliance with standards established by the American Institute of Certified
Public Accountants, nothing has come to the attention of such firm indicating
that the Servicer has not complied with the minimum servicing standards
identified in the Uniform Single Attestation Program for Mortgage Bankers
established by the Mortgage Bankers Association of America (“USAP”), except for
such significant exceptions or errors that, in the opinion of such firm, it is
required to report; and (ii) cause its internal auditors to furnish a
certificate or statement to the Issuer, the Indenture Trustee and the Initial
Purchaser, to the effect that such internal auditors

34



--------------------------------------------------------------------------------




have (x) read this Indenture, (y) have performed certain procedures, in
accordance with USAP, with respect to the records and calculations set forth in
the Monthly Servicer Reports delivered by the Servicer during the reporting
period and certain specified documents and records relating to the servicing of
the Timeshare Loans and the reporting requirements with respect thereto and (z)
on the basis of such internal auditor’s procedures, certifies that except for
such exceptions as such internal auditors shall believe immaterial and such
other exceptions as shall be set forth in such statement, (A) the information
set forth in such Monthly Servicer Reports was correct; and (B) the servicing
and reporting requirements have been conducted in compliance with this
Indenture. In the event such independent public accountants require the
Indenture Trustee to agree to the procedures to be performed by such firm in any
of the reports required to be prepared pursuant to this Section 5.05(c), the
Servicer shall direct the Indenture Trustee in writing to so agree; it being
understood and agreed that the Indenture Trustee will deliver such letter of
agreement in conclusive reliance upon the direction of the Servicer, and the
Indenture Trustee has not made any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.
(d)    Report on Proceedings and Servicer Event of Default. (i) Promptly upon
the Servicer’s becoming aware of any proposed or pending investigation of it by
any Governmental Authority or any court or administrative proceeding which
involves or may involve the possibility of materially and adversely affecting
the properties, business, prospects, profits or conditions (financial or
otherwise) of the Servicer and subsidiaries, as a whole, or (ii) immediately
upon becoming aware of the existence of any condition or event which constitutes
a Servicer Event of Default, the Servicer shall deliver a written notice to the
Issuer, the Indenture Trustee, the Rating Agency and the Initial Purchaser
describing its nature and period of existence and what action the Servicer is
taking or proposes to take with respect thereto.
Section 5.06    Records.
The Servicer shall maintain all data for which it is responsible (including,
without limitation, computerized tapes or disks) relating directly to or
maintained in connection with the servicing of the Timeshare Loans (which data
and records shall be clearly marked to reflect that the Timeshare Loans have
been Granted to the Indenture Trustee on behalf of the Noteholders and
constitute property of the Trust Estate) at the address specified in Section
13.03 hereof or, upon 15 days’ notice to the Issuer and the Indenture Trustee,
at such other place where any Servicing Officer of the Servicer is located, and
shall give the Issuer and the Indenture Trustee or their authorized agents
access to all such information at all reasonable times, upon 72 hours’ written
notice.
Section 5.07    Fidelity Bond; Errors and Omissions Insurance.
The Servicer shall maintain or cause to be maintained a fidelity bond and errors
and omissions insurance with respect to the Servicer in such form and amount as
is customary for institutions acting as custodian of funds in respect of
timeshare loans or receivables on behalf of institutional investors. Any such
fidelity bond or errors and omissions insurance shall be maintained in a form
and amount that would meet the requirements of prudent institutional loan
servicers. No provision of this Section 5.07 requiring such fidelity bond and
errors and omissions insurance policy shall diminish or relieve the Servicer
from its duties and obligations as set forth in this Indenture.

35



--------------------------------------------------------------------------------




The Servicer shall be deemed to have complied with this provision if one of its
respective Affiliates has such fidelity bond coverage and errors and omissions
insurance policy which, by the terms of such fidelity bond and such errors and
omissions insurance policy, the coverage afforded thereunder extends to the
Servicer. Upon a request of the Indenture Trustee, the Servicer shall deliver to
the Indenture Trustee, a certification evidencing coverage under such fidelity
bond or such errors and omission insurance policy. Any such fidelity bond or
such errors and omissions insurance policy shall not be canceled or modified in
a materially adverse manner without ten days’ prior written notice to the
Indenture Trustee.
Section 5.08    Merger or Consolidation of the Servicer.
(a)    The Servicer shall promptly provide written notice to the Indenture
Trustee and the Rating Agency of any merger or consolidation of the Servicer.
The Servicer shall keep in full effect its existence, rights and franchise as a
corporation under the laws of the state of its incorporation except as permitted
herein, and shall obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture or any
of the Timeshare Loans and to perform its duties under this Indenture.
(b)    Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person (i) is a company whose business
includes the servicing of assets similar to the Timeshare Loans and shall be
authorized to transact business in the state or states in which the related
Timeshare Properties it is to service are situated; (ii) is a U.S. Person, (iii)
delivers to the Indenture Trustee (A) an agreement, in form and substance
reasonably satisfactory to the Indenture Trustee and the Noteholders, which
contains an assumption by such successor entity of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Servicer under this Indenture and (B) an Opinion of Counsel as
to the enforceability of such agreement, and (iv) provides written notice to the
Rating Agency of such merger, conversion or consolidation.
Section 5.09    Sub-Servicing.
(a)    The Servicer may enter into one or more subservicing agreements with a
subservicer provided (i) any such subservicing agreement is reasonably
acceptable to Holders representing at least 51% of the then Outstanding Note
Balance of each Class of Notes and (ii) the Servicer provides prior written
notice of any such subservicing agreement to the Rating Agency. References
herein to actions taken or to be taken by the Servicer in servicing the
Timeshare Loans include actions taken or to be taken by a subservicer on behalf
of the Servicer. Any subservicing agreement will be upon such terms and
conditions as the Servicer may reasonably agree and as are not inconsistent with
this Indenture. The Servicer shall be solely responsible for any subservicing
fees.

36



--------------------------------------------------------------------------------




(b)    Notwithstanding any subservicing agreement, the Servicer (and the
Successor Servicer if it is acting as such pursuant to Section 5.16 hereof)
shall remain obligated and liable for the servicing and administering of the
Timeshare Loans in accordance with this Indenture without diminution of such
obligation or liability by virtue of such subservicing agreement and to the same
extent and under the same terms and conditions as if the Servicer alone were
servicing and administering the Timeshare Loans.
Section 5.10    Servicer Resignation.
The Servicer shall not resign from the duties and obligations hereby imposed on
it under this Indenture unless and until (i) it determines that by reason of a
change in legal or regulatory requirements the performance of its duties under
this Indenture would cause it to be in violation of such requirements, (ii) the
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer hereunder, and (iii) the Indenture Trustee shall have provided
written notice of such resignation to the Rating Agency. Upon such resignation,
the Servicer shall comply with Section 5.16(f) hereof.
Section 5.11    Fees and Expenses.
As compensation for the performance of its obligations under this Indenture, the
Servicer shall be entitled to receive on each Payment Date, from amounts on
deposit in the Collection Account and in the priorities described in Section
3.04 hereof, the Servicing Fee and as additional compensation, the amounts
described in Section 5.02(b) hereof. Other than Liquidation Expenses, the
Servicer shall pay all expenses incurred by it in connection with its servicing
activities hereunder.
Section 5.12    Access to Certain Documentation.
Upon five Business Days’ prior written notice (or without prior written notice
following an Event of Default or a Servicer Event of Default), the Servicer
will, from time to time during regular business hours, as requested by the
Issuer, the Indenture Trustee or any Noteholder of at least 25% of the Aggregate
Outstanding Note Balance of the most senior Class of Notes then outstanding and,
prior to the occurrence of a Servicer Event of Default, at the expense of the
Issuer, the Indenture Trustee or such Noteholder and upon the occurrence and
continuance of a Servicer Event of Default, at the expense of the Servicer,
permit the Issuer, the Indenture Trustee, the Back-Up Servicer or any Noteholder
of the most senior Class of Notes then outstanding or its or their agents or
representatives (i) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Servicer relating to the servicing
of the Timeshare Loans serviced by it and (ii) to visit the offices and
properties of the Servicer for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to the Timeshare Loans with
any of the officers, employees or accountants of the Servicer having knowledge
of such matters. Nothing in this Section 5.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 5.12.

37



--------------------------------------------------------------------------------




Section 5.13    No Offset.
Prior to the termination of this Indenture, the obligations of the Servicer
under this Indenture shall not be subject to any defense, counterclaim or right
of offset which the Servicer has or may have against the Issuer, the Indenture
Trustee or any Noteholder, whether in respect of this Indenture, any Timeshare
Loan or otherwise.
Section 5.14    Cooperation.
The Indenture Trustee agrees to cooperate with the Servicer in connection with
the Servicer’s preparation of the Monthly Servicer Report, including without
limitation, providing account balances of Trust Accounts and notification of the
Events of Default or Rapid Amortization Period and other information of which
the Indenture Trustee has knowledge which may affect the Monthly Servicer
Report.
Section 5.15    Indemnification; Third Party Claim.
The Servicer agrees to indemnify the Issuer, the Indenture Trustee, the Owner
Trustee, the Custodian and the Noteholders from and against any and all actual
damages (excluding economic losses related to the collectibility of any
Timeshare Loan), claims, reasonable attorneys’ fees and related costs,
judgments, and any other costs, fees and expenses that each may sustain because
of the failure of the Servicer to service the Timeshare Loans in accordance with
the Servicing Standard or otherwise perform its obligations and duties hereunder
in compliance with the terms of this Indenture, or because of any act or
omission by the Servicer due to its negligence or willful misconduct in
connection with its maintenance and custody of any funds, documents and records
under this Indenture, or its release thereof except as contemplated by this
Indenture. The Servicer shall immediately notify the Issuer and the Indenture
Trustee if it has knowledge or should have knowledge of a claim made by a third
party with respect to the Timeshare Loans, and, if such claim relates to the
servicing of the Timeshare Loans by the Servicer, assume, with the consent of
the Indenture Trustee, the defense of any such claim and pay all expenses in
connection therewith, including counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against it. This Section
5.15 shall survive the termination of this Indenture or the resignation or
removal of the Servicer hereunder.
Section 5.16    Back-Up Servicer and Successor Servicer.
(a)    Subject to the terms and conditions herein, the Issuer hereby appoints
Wells Fargo Bank, National Association as the initial Back-Up Servicer
hereunder. The Back-Up Servicer shall perform all of its duties hereunder in
accordance with applicable law, the terms of this Indenture, the respective
Timeshare Loans and, to the extent consistent with the foregoing, in accordance
with the customary and usual procedures employed by the Back-Up Servicer with
respect to comparable assets that the Back-Up Servicer services for itself or
other Persons. The Back-Up Servicer shall be compensated for its services
hereunder by the Back-Up Servicing Fee.
(b)    Not later than the fourth Business Day preceding a Payment Date (unless
otherwise requested more frequently by the Indenture Trustee), the Servicer
shall prepare and deliver

38



--------------------------------------------------------------------------------




to the Back-Up Servicer: (i) a copy of the Monthly Servicer Report and all other
reports and notices, if any, delivered to the Issuer and the Indenture Trustee
(collectively, the “Monthly Reports”); (ii) a computer file or files stored on
compact disc, magnetic tape or provided electronically, prepared in accordance
with the record layout for data conversion attached hereto as Exhibit G and made
a part hereof (the “Tape(s)”); and (iii) a computer file or files stored on
compact disc, magnetic tape or provided electronically containing cumulative
payment history for the Timeshare Loans, including servicing collection notes
(the “Collection Reports”). The Tape(s) shall contain (y) all information with
respect to the Timeshare Loans as of the close of business on the last day of
the Due Period necessary to store the appropriate data in the Back-Up Servicer’s
system from which the Back-Up Servicer will be capable of preparing a daily
trial balance relating to the data and (z) an initial trial balance showing
balances of the Timeshare Loans as of the last business day corresponding to the
date of the Tape(s) (the “Initial Trial Balance”). The Back-Up Servicer shall
have no obligations as to the Collection Reports other than to insure that they
are able to be opened and read (which it shall determine promptly upon receipt).
The Servicer shall give prompt written notice to the Indenture Trustee, the
Back-Up Servicer and the Initial Purchaser of any modifications in the
Servicer’s servicing systems.
(c)    The Back-Up Servicer shall use the Tape(s) and Initial Trial Balance to
ensure that the Monthly Reports are complete on their face and the following
items in such Monthly Reports have been accurately calculated, if applicable,
and reported: (i) the Aggregate Loan Balance, (ii) the Aggregate Outstanding
Note Balance, (iii) the payments to be made pursuant to Section 3.04 hereof,
(iv) the Default Level and (v) the Delinquency Level. The Back-Up Servicer shall
give written notice on or prior to the Business Day immediately preceding the
related Payment Date to the Indenture Trustee of any discrepancies discovered
pursuant to its review of the items required by this Section 5.16(c) or if any
of the items in Section 5.16(b) can not be open and read.
(d)    Other than the duties specifically set forth in this Indenture and those
additional standard reports or services the Servicer or the Indenture Trustee
may request of the Back-Up Servicer from time to time, the Back-Up Servicer
shall have no obligation hereunder, including, without limitation, to supervise,
verify, monitor or administer the performance of the Servicer. The Back-Up
Servicer shall have no liability for any action taken or omitted to be taken by
the Servicer.
(e)    From and after the receipt by the Servicer of a written termination
notice pursuant to Section 5.04 hereof or the resignation of the Servicer
pursuant to Section 5.10 hereof, and upon written notice thereof to the Back-Up
Servicer from the Indenture Trustee, all authority and power of the Servicer
under this Indenture, whether with respect to the Timeshare Loans or otherwise,
shall pass to and be vested in the Back-Up Servicer, as the Successor Servicer,
on the Assumption Date (as defined in Section 5.16(f) hereof).
(f)    The Servicer shall perform such actions as are reasonably necessary to
assist the Indenture Trustee and the Successor Servicer in such transfer of the
Servicer’s duties and obligations pursuant to Section 5.16(e) hereof. The
Servicer agrees that it shall promptly (and in any event no later than five
Business Days subsequent to its receipt of the notice of termination) provide
the Successor Servicer (with costs being borne by the Servicer) with all
documents and records (including, without limitation, those in electronic form)
reasonably requested by it to enable the

39



--------------------------------------------------------------------------------




Successor Servicer to assume the Servicer’s duties and obligations hereunder,
and shall cooperate with the Successor Servicer in effecting the assumption by
the Successor Servicer of the Servicer’s obligations hereunder, including,
without limitation, the transfer within two Business Days to the Successor
Servicer for administration by it of all cash amounts which shall at the time or
thereafter received by it with respect to the Timeshare Loans (provided,
however, that the Servicer shall continue to be entitled to receive all amounts
accrued or owing to it under this Indenture on or prior to the date of such
termination). If the Servicer fails to undertake such action as is reasonably
necessary to effectuate such transfer of its duties and obligations, the
Indenture Trustee, or the Successor Servicer if so directed by the Indenture
Trustee, is hereby authorized and empowered to execute and deliver, on behalf of
and at the expense of the Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things reasonably necessary to effect the purposes of such notice of
termination. Promptly after receipt by the Successor Servicer of such documents
and records, the Successor Servicer will commence the performance of such
servicing duties and obligations as successor Servicer in accordance with the
terms and conditions of this Indenture (such date, the “Assumption Date”), and
from and after the Assumption Date the Successor Servicer shall receive the
Servicing Fee and agrees to and shall be bound by all of the provisions of this
Article V and any other provisions of this Indenture relating to the duties and
obligations of the Servicer, except as otherwise specifically provided herein.
(i)    Notwithstanding anything contained in this Indenture to the contrary, the
Successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the Servicer relating to the
Timeshare Loans (collectively, the “Predecessor Servicer Work Product”) without
any audit or other examination thereof, and the Successor Servicer shall have no
duty, responsibility, obligation or liability for the acts and omissions of the
Servicer. If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
should cause or materially contribute to the Successor Servicer making or
continuing any Errors (collectively, “Continued Errors”), the Successor Servicer
shall have no duty, responsibility, obligation or liability for such Continued
Errors; provided, however, that the Successor Servicer agrees to use its best
efforts to prevent further Continued Errors. In the event that the Successor
Servicer becomes aware of Errors or Continued Errors, the Successor Servicer,
with the prior consent of the Indenture Trustee (acting at the direction of
Notholders representing at least 51% of the then Outstanding Note Balance of
each Class of Notes) shall use its best efforts to reconstruct and reconcile
such data as is commercially reasonable to correct such Errors and Continued
Errors and to prevent future Continued Errors and shall be entitled to recover
its costs thereby.
(ii)    The Successor Servicer shall have: (A) no liability with respect to any
obligation which was required to be performed by the terminated or resigned
Servicer prior to the Assumption Date or any claim of a third party based on any
alleged action or inaction of the terminated or resigned Servicer, (B) no
obligation to perform any repurchase or advancing obligations, if any, of the
Servicer, (C) no obligation to pay any taxes required to be paid by the
Servicer, (D) no obligation to pay any of the fees and expenses of any other
party involved in this transaction that were incurred by the prior Servicer and
(E) no liability

40



--------------------------------------------------------------------------------




or obligation with respect to any Servicer indemnification obligations of any
prior Servicer including the original Servicer.
(g)    In the event that Wells Fargo Bank, National Association as the initial
Back-Up Servicer is terminated for any reason, or fails or is unable to act as
Back-Up Servicer and/or as Successor Servicer, the Indenture Trustee may enter
into a back-up servicing agreement with a back-up servicer, and may appoint a
successor servicer to act under this Indenture, in either event, on such terms
and conditions as are provided herein as to the Back-Up Servicer or the
Successor Servicer, as applicable and provided that the Indenture Trustee
provides prior written notice of entering into such an agreement or such
appointment, as the case may be, to the Rating Agency.
Section 5.17    Limitation on Liability.
It is expressly understood and agreed by the parties hereto that DRFS is
executing this Indenture solely as Servicer and DRFS undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture
applicable to the Servicer.
Section 5.18    Recordation.
The Servicer agrees to cause all evidences of recordation and assignment of the
original Mortgage to be delivered to the Custodian to be held as part of the
Timeshare Loan Files. Upon the direction of the Issuer, the Servicer or the
Indenture Trustee, the Indenture Trustee shall cause either the Custodian or a
third party appointed by the Indenture Trustee to complete the Assignments of
Mortgage and (at the Servicer’s expense) record such Assignments of Mortgage in
all appropriate jurisdictions.
Section 5.19    St. Maarten Notice.
Within 45 days of the Closing Date (with respect to the initial Timeshare Loans)
or any Substitution Date (with respect to a Qualified Substitute Timeshare
Loan), as the case may be, the Servicer shall give notice to each Obligor under
a Timeshare Loan with respect to any Resort in the territory of St. Maarten that
such Timeshare Loan has been transferred and assigned to the Indenture Trustee,
in trust, for the benefit of the Noteholders. Such notice may include any notice
or notices that the Issuer’s predecessors in title to the Timeshare Loan may
give to the same Obligor with respect to any transfers and assignments of the
Timeshare Loan by such predecessors. Such notice shall be in the form attached
hereto as Exhibit N, as the same may be amended, revised or substituted by the
Indenture Trustee and the Servicer from time to time.
ARTICLE VI    

EVENTS OF DEFAULT; REMEDIES

41



--------------------------------------------------------------------------------




Section 6.01    Events of Default.
“Event of Default” wherever used herein with respect to Notes, means any one of
the following:
(a)    default in the payment of the Interest Distribution Amount on any Class
of Notes within two Business Days after the same becomes due and payable
(determined irrespective of Available Funds); or
(b)    a failure to reduce the Aggregate Outstanding Note Balance to zero,
reimburse all Note Balance Write-Down Amounts, if any, and reimburse all
Deferred Interest Amounts, if any, at the Stated Maturity; or
(c)    a non-monetary default in the performance, or breach, of any covenant of
the Issuer in this Indenture (other than a covenant dealing with a default in
the performance of which or the breach of which is specifically dealt with
elsewhere in this Section 6.01), the continuance of such default or breach for a
period of 30 days (or, if the Issuer shall provide evidence satisfactory to the
Indenture Trustee that such covenant cannot be cured in the 30 day period and
that it is diligently pursuing a cure, 60 days) after the earlier of (x) the
Issuer first acquiring knowledge thereof, and (y) the Indenture Trustee’s giving
written notice thereof to the Issuer; provided, however, that if such default or
breach is in respect of the additional covenants contained in Section 8.06(a)(i)
or (ii), there shall be no grace period whatsoever; orif any representation or
warranty of the Issuer made in this Indenture shall prove to be incorrect in any
material respect as of the time when the same shall have been made, and such
breach is not remedied within 30 days (or, if the Issuer shall provide evidence
satisfactory to the Indenture Trustee that such representation or warranty
cannot be cured in the 30 day period and that it is diligently pursuing a cure,
60 days) after the earlier of (x) the Issuer first acquiring knowledge thereof,
and (y) the Indenture Trustee’s giving written notice thereof to the Issuer; or
A Servicer Event of Default shall not constitute an Event of Default hereunder.
Section 6.02    Acceleration of Maturity; Rescission and Annulment.
(d)    If an Event of Default of the kind specified in Section 6.01(e) or
Section 6.01(f) hereof occurs, each Class of Notes shall automatically become
due and payable at the sum of its Outstanding Note Balance and unreimbursed Note
Balance Write-Down Amounts, if any, together with all accrued and unpaid
interest thereon. If an Event of Default (other than an Event of Default of the
kind described in the preceding sentence) is related to the failure to pay
interest or principal in respect of a Class of Notes, the Indenture Trustee
shall, upon notice from Holders (other than DRC or an affiliate thereof)
representing at least 66-2/3% of the Outstanding Note Balance of the most senior
Class of Notes then Outstanding (plus, if the payment of interest and principal
on the most senior Class of Notes is current, the consent of holders (other than
DRC or an affiliate thereof) representing at least a majority of the Outstanding
Note Balance of each Class of Notes which has failed to receive one or more
payments of interest or principal), declare each Class of Notes to be
immediately due and payable at the sum of its Outstanding Note Balance and
unreimbursed Note Balance Write-Down Amounts, if any, together with all accrued
and unpaid interest thereon. If an

42



--------------------------------------------------------------------------------




Event of Default (other than an Event of Default described in the preceding two
sentences) shall occur and is continuing, the Indenture Trustee shall, upon
notice from Holders representing at least 66-2/3% of the then Outstanding Note
Balance of each Class of Notes, declare each Class of Notes to be immediately
due and payable at the sum of its Outstanding Note Balance and unreimbursed Note
Balance Write-Down Amounts, if any, together with all accrued and unpaid
interest thereon. Upon any such declaration or automatic acceleration, the sum
of the Outstanding Note Balance and unreimbursed Note Balance Write-Down
Amounts, if any, of the applicable Class or Classes of Notes together with all
accrued and unpaid interest thereon shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Issuer. The Indenture Trustee shall promptly send a
notice of any declaration or automatic acceleration to the Rating Agency.
(e)    At any time after such a declaration of acceleration has been made, or
after such acceleration has automatically become effective and before a judgment
or decree for payment of the money due has been obtained by the Indenture
Trustee as hereinafter in this Article provided, the Holders (other than DRC or
an Affiliate thereof) representing at least 66-2/3% of the then Outstanding Note
Balance of each Class of Notes by written notice to the Issuer and the Indenture
Trustee, may rescind and annul such declaration and its consequences if:
(v)    The amounts on deposit in the Trust Accounts and other funds from
collections with respect to the Timeshare Loans in the possession of the
Servicer but not yet deposited in the Trust Accounts, is a sum sufficient to
pay:
(A)    all principal due on each Class of Notes which has become due otherwise
than by such declaration of acceleration and interest thereon from the date when
the same first became due until the date of payment or deposit at the applicable
Note Rate,
(B)    all interest due with respect to each Class of Notes and, to the extent
that payment of such interest is lawful, interest upon overdue interest from the
date when the same first became due until the date of payment or deposit at a
rate per annum equal to the applicable Note Rate, and
(C)    all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements, and advances of each of the
Indenture Trustee and the Servicer, its agents and counsel;
and
(vi)    all Events of Default with respect to the Notes, other than the
non‑payment of the Outstanding Note Balance of each Class of Notes which became
due solely by such declaration of acceleration, have been cured or waived as
provided in Section 6.13 hereof.
(f)    No such rescission shall affect any subsequent Event of Default or impair
any right consequent thereon.

43



--------------------------------------------------------------------------------




(g)    An automatic acceleration of the Notes may be rescinded by holders (other
than DRC or an Affiliate thereof) representing a majority of the then
Outstanding Note Balance.
Section 6.03    Remedies.
(e)    If an Event of Default with respect to the Notes occurs and is continuing
of which a Responsible Officer of the Indenture Trustee has actual knowledge,
the Indenture Trustee shall immediately give notice to each Noteholder as set
forth in Section 7.02 hereof and shall solicit such Noteholders for advice. The
Indenture Trustee shall then take such action as so directed by the Holders
representing at least 66-2/3% of the then Outstanding Note Balance of each Class
of Notes subject to the provisions of this Indenture.
(f)    Following any acceleration of the Notes, the Indenture Trustee shall have
all of the rights, powers and remedies with respect to the Trust Estate as are
available to secured parties under the UCC or other applicable law, subject to
subsection (d) below. Such rights, powers and remedies may be exercised by the
Indenture Trustee in its own name as trustee of an express trust.
(g)    If an Event of Default specified in Section 6.01(a) hereof occurs and is
continuing, the Indenture Trustee is authorized to recover judgment in its own
name and as trustee of an express trust against the Issuer for the Aggregate
Outstanding Note Balance and interest remaining unpaid with respect to the
Notes.
(d) If an Event of Default occurs and is continuing, the Indenture Trustee may
in its discretion, and at the instruction of the Holders representing at least
66-2/3% of the then Outstanding Note Balance of each Class of Notes shall
proceed to protect and enforce its rights and the rights of the Noteholders by
such appropriate judicial or other proceedings as the Indenture Trustee shall
deem most effectual to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy.
The Indenture Trustee shall notify the Issuer, the Rating Agency, the Servicer
and the Noteholders of any such action.
(e) If (i) the Indenture Trustee shall have received instructions within 45 days
from the date notice pursuant to Section 6.03(a) hereof is first given from
Holders representing at least 66-2/3% of the then Outstanding Note Balance of
each Class of Notes to the effect that such Persons approve of or request the
liquidation of the Timeshare Loans or (ii) upon an Event of Default set forth in
Section 6.01(e) or (f) hereof, the Indenture Trustee shall to the extent lawful,
promptly sell, dispose of or otherwise liquidate the Timeshare Loans in a
commercially reasonable manner and on commercially reasonable terms, which shall
include the solicitation of competitive bids; provided, however, that, upon an
Event of Default set forth in Section 6.01(e) or (f) hereof, Holders
representing at least 51% of the then Outstanding Note Balance of each Class of
Notes may notify the Indenture Trustee that such liquidation shall not occur.
The Indenture Trustee may obtain a prior determination from any conservator,
receiver or liquidator of the Issuer that the terms and manner of any proposed
sale, disposition or liquidation are commercially reasonable.
Section 6.04    Indenture Trustee May File Proofs of Claim. (a) In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement,

44



--------------------------------------------------------------------------------




adjustment, composition or other judicial proceeding relative to the Issuer, or
the property of the Issuer, the Indenture Trustee (irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Indenture Trustee shall
have made any demand on the Issuer for the payment of overdue principal or
interest) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(i)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and any predecessor Indenture Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;
(ii)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and
(iii)    to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;
and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.06
hereof.
(e)    Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or accept or adopt on behalf of any
Noteholder any plan of reorganization, agreement, adjustment or composition
affecting the Notes or the rights of any Noteholder thereof or affecting the
Timeshare Loans or the other assets constituting the Trust Estate or to
authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding.
Section 6.05    Indenture Trustee May Enforce Claims Without Possession of
Notes.
All rights of action and claims under this Indenture, the Notes, the Timeshare
Loans or the other assets constituting the Trust Estate may be prosecuted and
enforced by the Indenture Trustee without the possession of any of the Notes or
the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Indenture Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall, after
provisions for the payment of reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee and any predecessor Indenture Trustee,
their agents and counsel, be for the benefit of the Noteholders in respect of
which such judgment has been recovered, and pursuant to the priorities
contemplated by Section 3.04 hereof.

45



--------------------------------------------------------------------------------




Section 6.06    Application of Money Collected.
If the Notes have been declared, have automatically become or otherwise become
due and payable following an Event of Default (an “Acceleration Event”) and such
Acceleration Event has not been rescinded or annulled, any money collected by
the Indenture Trustee in respect of the Trust Estate and any other money that
may be held thereafter by the Indenture Trustee as security for the Notes,
including without limitation the amounts on deposit in the Reserve Account,
shall be applied in the following order on each Payment Date:
(i)
to the Indenture Trustee and the Custodian, ratably based on their respective
entitlements, any unpaid Indenture Trustee Fees, Indenture Trustee Expenses,
Custodial Fees or Custodial Expenses incurred and charged as of such date;

(ii)
to the Back-Up Servicer, any unpaid Back-Up Servicing Fees and Transition
Expenses;    

(iii)
to the Owner Trustee, any unpaid Owner Trustee Fees and Owner Trustee Expenses;

(iv)
to the Administrator, any unpaid Administrator Fees;

(v)
to the Servicer, any unpaid Servicing Fees; provided, however, that immediately
after receipt of such Servicing Fees, the Servicer shall remit the Issuer’s
portion of any then due and owing Lockbox Bank Fees to each Lockbox Bank;

(vi)
to the Class A Noteholders, the Interest Distribution Amount for such Class and
such Payment Date;

(vii)
to the Class A Noteholders, all remaining amounts until the Outstanding Note
Balance of the Class A Notes is reduced to zero and all Note Balance Write-Down
Amounts applied to the Class A Notes have been reimbursed plus the Deferred
Interest Amount for such Class A Notes;

(viii)
to the Class B Noteholders, the Interest Distribution Amount for such Class and
such Payment Date;

(ix)
to the Class B Noteholders, all remaining amounts until the Outstanding Note
Balance of the Class B Notes is reduced to zero and all Note Balance Write-Down
Amounts applied to the Class B Notes have been reimbursed plus the Deferred
Interest Amount for such Class B Notes; and

(viii)
to the Owner or any subsequent owners of the beneficial interests in the Issuer,
any remaining amounts.


46



--------------------------------------------------------------------------------




Section 6.07    Limitation on Suits.
No Noteholder, solely by virtue of its status as Noteholder, shall have any
right by virtue or by availing of any provision of this Indenture to institute
any suit, action or proceeding in equity or at law upon or under or with respect
to this Indenture, unless an Event of Default shall have occurred and is
continuing and the Holders of Notes evidencing not less than 25% of the then
Outstanding Note Balance of each Class of Notes shall have made written request
upon the Indenture Trustee to institute such action, suit or proceeding in its
own name as Indenture Trustee hereunder and shall have offered to the Indenture
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Indenture Trustee,
for 60 days after its receipt of such notice, request and offer of indemnity,
shall have neglected or refused to institute any such action, suit or proceeding
and no direction inconsistent with such written request has been given such
Indenture Trustee during such 60-day period by such Noteholders; it being
understood and intended, and being expressly covenanted by each Noteholder with
every other Noteholder and the Indenture Trustee, that no one or more
Noteholders shall have any right in any manner whatever by virtue or by availing
of any provision of this Indenture to affect, disturb or prejudice the rights of
the Holders of any other of such Notes, or to obtain or seek to obtain priority
over or preference to any other such Holder, or to enforce any right under this
Indenture, except in the manner herein provided and for the benefit of all
Noteholders. For the protection and enforcement of the provisions of this
Section 6.07, each and every Noteholder and the Indenture Trustee shall be
entitled to such relief as can be given either at law or in equity.
Section 6.08    Unconditional Right of Noteholders to Receive Principal and
Interest.
Notwithstanding any other provision in this Indenture, other than the provisions
hereof limiting the right to recover amounts due on the Notes to recoveries from
the property comprising the Trust Estate, the Holder of any Note shall have the
absolute and unconditional right to receive payment of the principal of and
interest on such Note as such payments of principal and interest become due,
including on the Stated Maturity, and such right shall not be impaired without
the consent of such Noteholder.
Section 6.09    Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Indenture Trustee or to such Noteholder, then and in every such case,
subject to any determination in such proceeding, the Issuer, the Indenture
Trustee and the Noteholders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders continue as though no such proceeding had
been instituted.
Section 6.10    Rights and Remedies Cumulative.
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost, or stolen Notes in Section 2.05(f) hereof, no right
or remedy herein conferred upon or reserved to the Indenture Trustee or to the
Noteholders is intended to be exclusive

47



--------------------------------------------------------------------------------




of any other right or remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
Section 6.11    Delay or Omission Not Waiver.
No delay or omission of the Indenture Trustee or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.
Section 6.12    Control by Noteholders.
Except as may otherwise be provided in this Indenture, until such time as the
conditions specified in Sections 11.01(a)(i) and (ii) hereof have been satisfied
in full, the Holders representing at least 66‑2/3% of the then Outstanding Note
Balance of the most senior Class of Notes shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Indenture Trustee, or exercising any trust or power conferred on the
Indenture Trustee, with respect to the Notes. Notwithstanding the foregoing:
(i)    no such direction shall be in conflict with any rule of law or with this
Indenture;
(ii)    the Indenture Trustee shall not be required to follow any such direction
which the Indenture Trustee reasonably believes might result in any personal
liability on the part of the Indenture Trustee for which the Indenture Trustee
is not adequately indemnified; and
(iii)    the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with any such direction; provided
that the Indenture Trustee shall give notice of any such action to each
Noteholder.
Section 6.13    Waiver of Events of Default.
(a)    The Holders representing at least 66‑2/3% of the then Outstanding Note
Balance of each Class of Notes may, by one or more instruments in writing, waive
any Event of Default on behalf of all Noteholders hereunder and its
consequences, except a continuing Event of Default:
(i)    in respect of the payment of the principal of or interest on any Note
(which may only be waived by the Holder of such Note), or
(ii)    in respect of a covenant or provision hereof which under Article 9
hereof cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected (which only may be waived by the Holders of all
Outstanding Notes affected).

48



--------------------------------------------------------------------------------




(b)    A copy of each waiver pursuant to Section 6.13(a) hereof shall be
furnished by the Issuer to the Indenture Trustee and each Noteholder. Upon any
such waiver, such Event of Default shall cease to exist and shall be deemed to
have been cured, for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon.
Section 6.14    Undertaking for Costs.
All parties to this Indenture agree (and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 6.14 shall not apply to any suit instituted
by the Indenture Trustee, to any suit instituted by any Noteholder, or group of
Noteholders representing at least 51% of the then Outstanding Note Balance of
each Class of Notes, or to any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note on or
after the maturities for such payments, including the Stated Maturity as
applicable.
Section 6.15    Waiver of Stay or Extension Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.
Section 6.16    Sale of Trust Estate.
(a)    The power to effect any sale of any portion of the Trust Estate pursuant
to Section 6.03 hereof shall not be exhausted by any one or more sales as to any
portion of the Trust Estate remaining unsold, but shall continue unimpaired
until the entire Trust Estate so allocated shall have been sold or all amounts
payable on the Notes shall have been paid. The Indenture Trustee may from time
to time, upon directions in accordance with Section 6.12 hereof, postpone any
public sale by public announcement made at the time and place of such sale.
(b)    To the extent permitted by applicable law, the Indenture Trustee shall
not sell to a third party the Trust Estate, or any portion thereof except as
permitted under Section 6.03(e) hereof.
(c)    In connection with a sale of all or any portion of the Trust Estate:

49



--------------------------------------------------------------------------------




(i)    any one or more Noteholders or the Owner may bid for and purchase the
property offered for sale, and upon compliance with the terms of sale may hold,
retain, and possess and dispose of such property, without further
accountability, and any Noteholder may, in paying the purchase money therefor,
deliver in lieu of cash any Outstanding Notes or claims for interest thereon for
credit in the amount that shall, upon distribution of the net proceeds of such
sale, be payable thereon, and the Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall be returned to the Noteholders
after being appropriately stamped to show such partial payment; provided,
however, that the Owner may irrevocably waive its option to bid for and purchase
the property offered for sale by delivering a waiver letter to the Indenture
Trustee;
(ii)    the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance prepared by the Servicer transferring the Issuer’s
interest without representation or warranty and without recourse in any portion
of the Trust Estate in connection with a sale thereof;
(iii)    the Indenture Trustee is hereby irrevocably appointed the agent and
attorney‑in‑fact of the Issuer to transfer and convey the Issuer’s interest in
any portion of the Trust Estate in connection with a sale thereof, and to take
all action necessary to effect such sale;
(iv)    no purchaser or transferee at such a sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys; and
(v)    The method, manner, time, place and terms of any sale of all or any
portion of the Trust Estate shall be commercially reasonable.
ARTICLE VII    

THE INDENTURE TRUSTEE
Section 7.01    Certain Duties.  (a) The Indenture Trustee undertakes to perform
such duties and only such duties as are specifically set forth in this
Indenture, and no implied covenants or obligations shall be read into this
Indenture against the Indenture Trustee (including, without limitation, the
duties referred to in Section 5.04 hereof during the continuance of a Servicer
Event of Default, or a Servicer Event of Default resulting in the appointment of
the Back-Up Servicer as Successor Servicer pursuant to Section 5.16 hereof).
(h)    In the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of

50



--------------------------------------------------------------------------------




this Indenture, provided however, the Indenture Trustee shall not be required to
verify or recalculate the contents thereof.
(i)    In case an Event of Default or a Servicer Event of Default (resulting in
the appointment of the Back-Up Servicer as Successor Servicer) has occurred and
is continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of such Person’s own affairs; provided, however,
that no provision in this Indenture shall be construed to limit the obligations
of the Indenture Trustee to provide notices under Section 7.02 hereof.
(j)    The Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee reasonable security or indemnity (which
may be in the form of written assurances) against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction.
(k)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:
(iv)    this Section 7.01(e) shall not be construed to limit the effect of
Section 7.01(a) and (b) hereof;
(v)    the Indenture Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer unless it shall be proved that the
Indenture Trustee shall have been negligent in ascertaining the pertinent facts;
and
(vi)    the Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the written
direction of the holders of the requisite principal amount of the outstanding
Notes, or in accordance with any written direction delivered to it under
Section 6.02(a) hereof, relating to the time, method and place of conducting any
proceeding for any remedy available to the Indenture Trustee, or exercising any
trust or power conferred upon the Indenture Trustee, under this Indenture.
(l)    Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 7.01.
(m)    The Indenture Trustee makes no representations or warranties with respect
to the Timeshare Loans.
(n)    Notwithstanding anything to the contrary herein, the Indenture Trustee is
not required to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable

51



--------------------------------------------------------------------------------




grounds to believe that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.
Section 7.02    Notice of Events of Default and Rapid Amortization Period.
The Indenture Trustee shall promptly (but in any event within three Business
Days) notify the Issuer, the Servicer, the Rating Agency and the Noteholders
upon a Responsible Officer obtaining actual knowledge of any event which
constitutes an Event of Default or a Servicer Event of Default, or would trigger
a Rapid Amortization Period or would constitute an Event of Default or a
Servicer Event of Default but for the requirement that notice be given or time
elapse or both, provided, further, that this Section 7.02 shall not limit the
obligations of the Indenture Trustee to provide notices expressly required by
this Indenture.
Section 7.03    Certain Matters Affecting the Indenture Trustee. Subject to the
provisions of Section 7.01 hereof:
(f)    The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;
(g)    Any request or direction of any Noteholders, the Issuer, or the Servicer
mentioned herein shall be in writing;
(h)    Whenever in the performance of its duties hereunder the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate or an Opinion of Counsel;
(i)    The Indenture Trustee may consult with counsel and the advice of such
counsel or any Opinion of Counsel shall be deemed authorization in respect of
any action taken, suffered, or omitted by it hereunder in good faith and in
reliance thereon;
(j)    Prior to the occurrence of an Event of Default or a Servicer Event of
Default, so long as a Rapid Amortization Period does not exist, or after the
curing of all Events of Default or Servicer Events of Default which may have
occurred, the Indenture Trustee shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper document, unless requested in writing so to do by Noteholders
representing at least 51% of the then Outstanding Note Balance of each Class of
Notes; provided, however, that if the payment within a reasonable time to the
Indenture Trustee of the costs, expenses or liabilities likely to be incurred by
it in the making of such investigation is, in the reasonable opinion of the
Indenture Trustee, not reasonably assured to the Indenture Trustee by the
security afforded to it by the terms of this Indenture, the Indenture Trustee
may require reasonable indemnity against such cost, expense or liability as a

52



--------------------------------------------------------------------------------




condition to so proceeding. The reasonable expense of every such examination
shall be paid by the Servicer or, if paid by the Indenture Trustee, shall be
reimbursed by the Servicer upon demand;
(k)    The Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys or a custodian (which may be Affiliates of the Indenture Trustee) and
the Indenture Trustee shall not be liable for any acts or omissions of such
agents, attorneys or custodians appointed with due care by it hereunder; and
(l)    Delivery of any reports, information and documents to the Indenture
Trustee provided for herein is for informational purposes only (unless otherwise
expressly stated) and the Indenture Trustee’s receipt of such shall not
constitute constructive knowledge of any information contained therein or
determinable from information contained therein, including the Servicer’s or the
Issuer’s compliance with any of its representations, warranties or covenants
hereunder (as to which the Indenture Trustee is entitled to rely exclusively on
Officer’s Certificates).
Section 7.04    Indenture Trustee Not Liable for Notes or Timeshare Loans. The
Indenture Trustee makes no representations as to the validity or sufficiency of
this Indenture or any Transaction Document, the Notes (other than the
authentication thereof) or of any Timeshare Loan. The Indenture Trustee shall
not be accountable for the use or application by the Issuer of funds paid to the
Issuer in consideration of conveyance of the Timeshare Loans to the Trust
Estate.
(a)    The Indenture Trustee shall have no responsibility or liability for or
with respect to the validity of any security interest in any property securing a
Timeshare Loan; the existence or validity of any Timeshare Loan, the validity of
the assignment of any Timeshare Loan to the Trust Estate or of any intervening
assignment; the review of any Timeshare Loan, any Timeshare Loan File, the
completeness of any Timeshare Loan File, the receipt by the Custodian of any
Timeshare Loan or Timeshare Loan File (it being understood that the Indenture
Trustee has not reviewed and does not intend to review such matters); the
performance or enforcement of any Timeshare Loan; the compliance by the Issuer
or the Servicer with any covenant or the breach by the Servicer or the Issuer of
any warranty or representation made hereunder or in any Transaction Document or
the accuracy of any such warranty or representation; the acts or omissions of
the Issuer, the Servicer or any Obligor; or any action of the Servicer or the
Servicer taken in the name of the Indenture Trustee.
(b)    If the Back-Up Servicer acts as Successor Servicer hereunder, it shall be
entitled to the protections of Section 7.04(b) hereof.
Section 7.05    Indenture Trustee May Own Notes.
The Indenture Trustee in its individual or any other capacity may become the
owner or pledgee of Notes with the same rights as it would have if it were not
Indenture Trustee.

53



--------------------------------------------------------------------------------




Section 7.06    Indenture Trustee’s Fees and Expenses.
On each Payment Date, the Indenture Trustee shall be entitled to the Indenture
Trustee Fee and reimbursement of Indenture Trustee Expenses in the priority
provided in Section 3.04 hereof.
Section 7.07    Eligibility Requirements for Indenture Trustee.
The Indenture Trustee hereunder shall at all times (a) be a corporation,
depository institution, national banking association or trust company organized
and doing business under the laws of the United States of America or any state
thereof authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus of at least $50,000,000, (b) be subject to
supervision or examination by federal or state authority, (c) be capable of
maintaining an Eligible Bank Account, (d) have a long-term unsecured debt rating
of not less than “BBB” from S&P and (e) shall be acceptable to Noteholders
representing at least 51% of the then Outstanding Note Balance of each Class of
Notes. If such institution publishes reports of condition at least annually,
pursuant to the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section 7.07, the combined capital and
surplus of such institution shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Indenture Trustee shall cease to be eligible in accordance
with the provisions of this Section 7.07, the Indenture Trustee shall resign
immediately in the manner and with the effect specified in Section 7.08 hereof.
Section 7.08    Resignation or Removal of Indenture Trustee. The Indenture
Trustee may at any time resign and be discharged with respect to the Notes by
giving 60 days’ written notice thereof to the Servicer, the Issuer and the
Noteholders. Upon receiving such notice of resignation, the Issuer shall
promptly appoint a successor Indenture Trustee not objected to by Noteholders
representing more than 51% of the then Aggregate Outstanding Note Balance within
30 days of such notice, by written instrument, in quintuplicate, one counterpart
of which instrument shall be delivered to each of the Issuer, the Servicer, the
successor Indenture Trustee and the predecessor Indenture Trustee. If no
successor Indenture Trustee shall have been so appointed and have accepted
appointment within 60 days after the giving of such notice of resignation, the
resigning Indenture Trustee may petition any court of competent jurisdiction for
the appointment of a successor Indenture Trustee.
(a)    If at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 7.07 hereof and shall fail to resign
after written request therefor by the Issuer, or if at any time the Indenture
Trustee shall be legally unable to act, fails to perform in any material respect
its obligations under this Indenture, or shall be adjudged a bankrupt or
insolvent, or a receiver of the Indenture Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Indenture
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Issuer or Holders representing more than
51% of the then Outstanding Note Balance of each Class of Notes may direct, and
the Servicer shall follow such direction and remove the Indenture Trustee. If it
removes the Indenture Trustee under the authority of the immediately preceding
sentence, the Issuer shall promptly appoint a successor Indenture Trustee not
objected to by Holders representing more than 51% of the then Aggregate

54



--------------------------------------------------------------------------------




Outstanding Note Balance, within 30 days after prior written notice, by written
instrument, one counterpart of which instrument shall be delivered to each of
the Issuer, the Servicer, the Noteholders, the Rating Agency, the successor
Indenture Trustee and the predecessor Indenture Trustee.
(b)    Any resignation or removal of the Indenture Trustee and appointment of a
successor Indenture Trustee pursuant to any of the provisions of this Section
7.08 shall not become effective until acceptance of appointment by the successor
Indenture Trustee as provided in Section 7.09 hereof.
Section 7.09    Successor Indenture Trustee. Any successor Indenture Trustee
appointed as provided in Section 7.08 hereof shall execute, acknowledge and
deliver to each of the Servicer, the Issuer, the Noteholders and to its
predecessor Indenture Trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor Indenture
Trustee shall become effective and such successor Indenture Trustee, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder with like effect as
if originally named a Indenture Trustee. The predecessor Indenture Trustee shall
deliver or cause to be delivered to the successor Indenture Trustee or its
custodian any Transaction Documents and statements held by it or its custodian
hereunder; and the Servicer and the Issuer and the predecessor Indenture Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for the full and certain vesting and confirmation in the
successor Indenture Trustee of all such rights, powers, duties and obligations.
(a)    In case of the appointment hereunder of a successor Indenture Trustee
with respect to the Notes, the Issuer, the retiring Indenture Trustee and each
successor Indenture Trustee with respect to the Notes shall execute and deliver
an indenture supplemental hereto wherein each successor Indenture Trustee shall
accept such appointment and which (i) shall contain such provisions as shall be
necessary or desirable to transfer and confirm to, and to vest in, each
successor Indenture Trustee all the rights, powers, trusts and duties of the
retiring Indenture Trustee with respect to the Notes to which the appointment of
such successor Indenture Trustee relates, (ii) if the retiring Indenture Trustee
is not retiring with respect to all Notes, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Indenture Trustee with respect to the Notes as
to which the retiring Indenture Trustee is not retiring shall continue to be
vested in the retiring Indenture Trustee, and (iii) shall add to or change any
of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the Trust Estate hereunder by more than one
Indenture Trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such Indenture Trustees co-trustees of
the same allocated trust and that each such Indenture Trustee shall be trustee
of a trust or trusts hereunder separate and apart from any trust or trusts
hereunder administered by any other such Indenture Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Indenture Trustee shall become effective to the extent provided
therein and each such successor Indenture Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates; but, on request of the
Issuer or any successor Indenture Trustee, such retiring Indenture Trustee shall
duly assign, transfer and deliver to such successor Indenture Trustee all
property and money held

55



--------------------------------------------------------------------------------




by such retiring Indenture Trustee hereunder with respect to the Notes of that
or those to which the appointment of such successor Indenture Trustee relates.
Upon request of any such successor Indenture Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor trustee all such rights, powers and trusts referred to in the
preceding paragraph.
(b)    No successor Indenture Trustee shall accept appointment as provided in
this Section 7.09 unless at the time of such acceptance such successor Indenture
Trustee shall be eligible under the provisions of Section 7.07 hereof.
(c)    Upon acceptance of appointment by a successor Indenture Trustee as
provided in this Section 7.09, the Servicer shall mail notice of the succession
of such Indenture Trustee hereunder to each Noteholder at its address as shown
in the Note Register. If the Servicer fails to mail such notice within ten days
after acceptance of appointment by the successor Indenture Trustee, the
successor Indenture Trustee shall cause such notice to be mailed at the expense
of the Issuer and the Servicer.
Section 7.10    Merger or Consolidation of Indenture Trustee.
Any corporation into which the Indenture Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation succeeding to the corporate trust business of the Indenture
Trustee, shall be the successor of the Indenture Trustee hereunder, provided
such corporation shall be eligible under the provisions of Section 7.07 hereof,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.
Section 7.11    Appointment of Co-Indenture Trustee or Separate Indenture
Trustee. At any time or times for the purpose of meeting any legal requirement
of any jurisdiction in which any part of the Trust Estate may at the time be
located or in which any action of the Indenture Trustee may be required to be
performed or taken, the Indenture Trustee, the Servicer or the Holders
representing at least 51% of the then Outstanding Note Balance of each Class of
Notes, by an instrument in writing signed by it or them, may appoint, at the
reasonable expense of the Issuer (as an Indenture Trustee Expense) and the
Servicer, one or more individuals or corporations to act as separate trustee or
separate trustees or co-trustee, acting jointly with the Indenture Trustee, of
all or any part of the Trust Estate, to the full extent that local law makes it
necessary for such separate trustee or separate trustees or co-trustee acting
jointly with the Indenture Trustee to act. Notwithstanding the appointment of
any separate or co-trustee, the Indenture Trustee shall remain obligated and
liable for the obligations of the Indenture Trustee under this Indenture. The
Indenture Trustee shall promptly send a notice of any such appointment to the
Rating Agency.
(b)    The Indenture Trustee and, at the request of the Indenture Trustee, the
Issuer shall execute, acknowledge and deliver all such instruments as may be
required by the legal requirements of any jurisdiction or by any such separate
trustee or separate trustees or co-trustee for the purpose of more fully
confirming such title, rights, or duties to such separate trustee or

56



--------------------------------------------------------------------------------




separate trustees or co-trustee. Upon the acceptance in writing of such
appointment by any such separate trustee or separate trustees or co-trustee, it,
he, she or they shall be vested with such title to the Trust Estate or any part
thereof, and with such rights, powers, duties and obligations as shall be
specified in the instrument of appointment, and such rights, powers, duties and
obligations shall be conferred or imposed upon and exercised or performed by the
Indenture Trustee, or the Indenture Trustee and such separate trustee or
separate trustees or co-trustees jointly with the Indenture Trustee subject to
all the terms of this Indenture, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the
Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations shall be
exercised and performed by such separate trustee or separate trustees or
co-trustee, as the case may be. Any separate trustee or separate trustees or
co-trustee may, at any time by an instrument in writing, constitute the
Indenture Trustee its attorney-in-fact and agent with full power and authority
to do all acts and things and to exercise all discretion on its behalf and in
its name. In any case, if any such separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, the title to the Trust Estate
and all assets, property, rights, power duties and obligations and duties of
such separate trustee or co-trustee shall, so far as permitted by law, vest in
and be exercised by the Indenture Trustee, without the appointment of a
successor to such separate trustee or co-trustee unless and until a successor is
appointed.
(c)    All provisions of this Indenture which are for the benefit of the
Indenture Trustee shall extend to and apply to each separate trustee or
co-trustee appointed pursuant to the foregoing provisions of this Section 7.11.
(d)    Every additional trustee and separate trustee hereunder shall, to the
extent permitted by law, be appointed and act and the Indenture Trustee shall
act, subject to the following provisions and conditions: (i) all powers, duties
and obligations and rights conferred upon the Indenture Trustee in respect of
the receipt, custody, investment and payment of monies shall be exercised solely
by the Indenture Trustee; (ii) all other rights, powers, duties and obligations
conferred or imposed upon the Indenture Trustee shall be conferred or imposed
and exercised or performed by the Indenture Trustee and such additional trustee
or trustees and separate trustee or trustees jointly except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed, the Indenture Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Timeshare Properties in any such
jurisdiction) shall be exercised and performed by such additional trustee or
trustees or separate trustee or trustees; (iii) no power hereby given to, or
exercisable by, any such additional trustee or separate trustee shall be
exercised hereunder by such trustee except jointly with, or with the consent of,
the Indenture Trustee; and (iv) no trustee hereunder shall be personally liable
by reason of any act or omission of any other trustee hereunder.
If at any time, the Indenture Trustee shall deem it no longer necessary or
prudent in order to conform to such law, the Indenture Trustee shall execute and
deliver all instruments and agreements necessary or proper to remove any
additional trustee or separate trustee.

57



--------------------------------------------------------------------------------




(e)    Any request, approval or consent in writing by the Indenture Trustee to
any additional trustee or separate trustee shall be sufficient warrant to such
additional trustee or separate trustee, as the case may be, to take such action
as may be so requested, approved or consented to.
(f)    Notwithstanding any other provision of this Section 7.11, the powers of
any additional trustee or separate trustee shall not exceed those of the
Indenture Trustee hereunder.
Section 7.12    Note Registrar Rights.
So long as the Indenture Trustee is the Note Registrar, the Note Registrar shall
be entitled to the rights, benefits and immunities of the Indenture Trustee as
set forth in this Article VII to the same extent and as fully as though named in
place of the Indenture Trustee.
Section 7.13    Authorization.
The Indenture Trustee is hereby authorized to enter into and perform each of the
Transaction Documents and the Depository Agreement.
ARTICLE VIII    

COVENANTS
Section 8.01    Payment of Principal and Interest.
The Issuer will cause the due and punctual payment of the principal of and
interest on the Notes in accordance with the terms of the Notes and this
Indenture.
Section 8.02    Maintenance of Office or Agency; Chief Executive Office.
The Issuer will maintain an office or agency in the State of Delaware at the
Corporate Trust Office of the Owner Trustee, where notices and demands to or
upon the Issuer in respect of the Notes and this Indenture may be served.
Section 8.03    Money for Payments to Noteholders to be Held in Trust.
(c)    All payments of amounts due and payable with respect to any Notes that
are to be made from amounts withdrawn from the Trust Accounts pursuant to
Section 3.04 or Section 6.06 hereof shall be made on behalf of the Issuer by the
Indenture Trustee, and no amounts so withdrawn from the Collection Account for
payments of Notes shall be paid over to the Issuer under any circumstances
except as provided in this Section 8.03, in Section 3.04 hereof or Section 6.06
hereof.
(d)    In making payments hereunder, the Indenture Trustee will hold all sums
held by it for the payment of amounts due with respect to the Notes in trust for
the benefit of the Persons entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided and pay such sums to
such Persons as herein provided.

58



--------------------------------------------------------------------------------




(e)    Except as required by applicable law, any money held by the Indenture
Trustee in trust for the payment of any amount due with respect to any Note and
remaining unclaimed for three years after such amount has become due and payable
to the Noteholder shall be discharged from such trust and, subject to applicable
escheat laws, and so long as no Event of Default has occurred and is continuing,
paid to the Issuer upon request; otherwise, such amounts shall be redeposited in
the Collection Account as Available Funds, and such Noteholder shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent of the amounts so paid to the Issuer), and all liability
of the Indenture Trustee with respect to such trust money shall thereupon cease.
Section 8.04    Existence; Merger; Consolidation, etc.
(a)    The Issuer will keep in full effect its existence, rights and franchises
as a statutory trust under the laws of the State of Delaware, and will obtain
and preserve its qualification to do business as a foreign statutory trust in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Indenture, the Notes or any of
the Timeshare Loans.
(b)    The Issuer shall at all times observe and comply in all material respects
with (i) all laws applicable to it, (ii) all requirements of law in the
declaration and payment of distributions, (iii) all requisite and appropriate
formalities (including without limitation all appropriate authorizations
required by the Trust Agreement) in the management of its business and affairs
and the conduct of the transactions contemplated hereby, and (iv) the provisions
of the Trust Agreement.
(c)    The Issuer shall not (i) consolidate or merge with or into any other
Person or convey or transfer its properties and assets substantially as an
entirety to any other Person or (ii) commingle its assets with those of any
other Person.
(d) The Issuer shall not become an “investment company” or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended (or any successor or amendatory statute), and the rules
and regulations thereunder (taking into account not only the general definition
of the term “investment company” but also any available exceptions to such
general definition); provided, however, that the Issuer shall be in compliance
with this Section 8.04(d) if it shall have obtained an order exempting it from
regulation as an “investment company” so long as it is in compliance with the
conditions imposed in such order.
Section 8.05    Protection of Trust Estate; Further Assurances.
The Issuer will from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance, and other instruments, and will take such
other action as may be necessary or advisable to:
(v)    Grant more effectively the assets comprising all or any portion of the
Trust Estate;

59



--------------------------------------------------------------------------------




(vi)    maintain or preserve the lien of this Indenture or carry out more
effectively the purposes hereof;
(vii)    publish notice of, or protect the validity of, any Grant made or to be
made by this Indenture and perfect the security interest contemplated hereby in
favor of the Indenture Trustee in each of the Timeshare Loans and all other
property included in the Trust Estate; provided, that the Issuer shall not be
required to cause the recordation of the Indenture Trustee’s name as lienholder
on the related title documents for the Timeshare Properties so long as no Event
of Default has occurred and is continuing;
(viii)    enforce or cause the Servicer to enforce any of the Timeshare Loans in
accordance with the Servicing Standard, provided, however, the Issuer will not
cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Timeshare Property not in compliance with applicable
environmental statutes); and
(ix)    preserve and defend title to the Timeshare Loans (including the right to
receive all payments due or to become due thereunder), the interests in the
Timeshare Properties, or other property included in the Trust Estate and
preserve and defend the rights of the Indenture Trustee in the Trust Estate
(including the right to receive all payments due or to become due thereunder)
against the claims of all Persons and parties other than as permitted hereunder.
The Issuer, upon the Issuer’s failure to do so, hereby irrevocably designates
the Indenture Trustee and the Servicer, severally, its agents and
attorneys‑in‑fact to execute any financing statement or continuation statement
or assignment of Mortgage required pursuant to this Section 8.05; provided,
however, that such designation shall not be deemed to create a duty in the
Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee to
execute any instrument required pursuant to this Section 8.05 shall arise only
if a Responsible Officer of the Indenture Trustee has actual knowledge of any
failure of the Issuer to comply with the provisions of this Section 8.05. Such
financing statements may describe the Trust Estate in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as any of them may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the security interest in the Trust Estate granted to the Indenture Trustee
herein, including, without limitation, describing such property as “all assets”
or “all personal property, whether now owned or hereafter acquired.”

60



--------------------------------------------------------------------------------




Section 8.06    Additional Covenants.
(c)    The Issuer will not:
(xiii)    sell, transfer, exchange or otherwise dispose of any portion of the
Trust Estate except as expressly permitted by this Indenture;
(xiv)    claim any credit on, or make any deduction from, the principal of, or
interest on, any of the Notes by reason of the payment of any taxes levied or
assessed upon any portion of the Trust Estate (other than amounts properly
withheld from payments made to Noteholders in accordance with applicable law);
(xv)    (A) permit the validity or effectiveness of this Indenture or any Grant
hereby to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Trust Estate or any part thereof or any interest
therein or the proceeds thereof other than the lien of this Indenture, or (C)
except as otherwise contemplated in this Indenture, permit the lien of this
Indenture not to constitute a valid first priority security interest in the
Trust Estate; or
(xvi)    take any other action or fail to take any actions which may cause the
Issuer to be taxable as (A) an association taxable as a corporation pursuant to
Section 7701 of the Code, (B) a publicly traded partnership taxable as a
corporation pursuant to Section 7704 of the Code or (C) a taxable mortgage pool
taxable as a corporation pursuant to Section 7701(i) of the Code.
(d)    Notice of Events of Default and Rapid Amortization Period. Immediately,
but in no event more than one Business Day upon becoming aware of the existence
of any condition or event which constitutes a Default or an Event of Default or
a Servicer Event of Default or triggers a Rapid Amortization Period, the Issuer
shall deliver to the Indenture Trustee a written notice describing its nature
and period of existence and what action the Issuer is taking or proposes to take
with respect thereto.
(e)    Report on Proceedings. Promptly upon the Issuer’s becoming aware of (i)
any proposed or pending investigation of it by any governmental authority or
agency; or (ii) any pending or proposed court or administrative proceeding which
involves or may involve the possibility of materially and adversely affecting
the properties, business, prospects, profits or condition (financial or
otherwise) of the Issuer, the Issuer shall deliver to the Indenture Trustee and
the Rating Agency a written notice specifying the nature of such investigation
or proceeding and what action the Issuer is taking or proposes to take with
respect thereto and evaluating its merits.
(f)    17g-5. The Issuer will comply and will cause DRC to comply with the
representations, certifications and covenants made by it in the engagement
letter with the Rating Agency, including any representation, certification or
covenant provided by it to the Rating Agency

61



--------------------------------------------------------------------------------




in connection with Rule 17g-5(a)(iii) of the Exchange Act (“Rule 17g-5”), and
will make accessible to any non-hired nationally recognized statistical rating
organization all information provided by it to the Rating Agency in connection
with the issuance and monitoring of the credit ratings on each Class of Notes in
accordance with Rule 17g-5.
Section 8.07    Taxes. The Issuer shall pay, as an Administrator Expense in
accordance with Section 3.04, all taxes when due and payable or levied against
its assets, properties or income, including any property that is part of the
Trust Estate, except to the extent the Issuer is contesting the same in good
faith and has set aside adequate reserves in accordance with generally accepted
accounting principles for the payment thereof.
ARTICLE IX    

SUPPLEMENTAL INDENTURES
Section 9.01    Supplemental Indentures without Consent of Noteholders.
(m)    The Issuer, by an Issuer Order, and the Indenture Trustee, at any time
and from time to time, may enter into one or more indentures supplemental
hereto, in form satisfactory to the Indenture Trustee without the consent of any
Noteholder, for any of the following purposes:
(i)    to correct or amplify the description of any property at any time subject
to the lien of this Indenture, or to better assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the lien
of this Indenture; provided such action pursuant to this clause (i) shall not
adversely affect the interests of the Noteholders in any respect (as evidenced
by an Officer's Certificate of the Issuer delivered to the Indenture Trustee
(upon which the Indenture Trustee shall be entitled to conclusively rely));
(ii)    to evidence and provide for the acceptance of appointment hereunder by a
successor Indenture Trustee with respect to the Notes and to add to or change
any of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the trusts hereunder by more than one Indenture
Trustee, pursuant to the requirements of Section 7.09 and Section 7.11 hereof;
or
(iii)    to cure any ambiguity, to correct or supplement any provision herein
which may be defective or inconsistent with any other provision herein, to
conform this Indenture to the offering circular related to the Notes, or to make
any other provisions with respect to matters or questions arising under this
Indenture; provided that such action pursuant to this clause (iii) shall not
adversely affect the interests of the Holders of Notes (as evidenced by an
Officer's Certificate of the Issuer delivered to the Indenture Trustee (upon
which the Indenture Trustee shall be entitled to conclusively rely)).
(n)    The Indenture Trustee shall promptly deliver, at least five Business Days
prior to the effectiveness thereof, to each Noteholder and the Rating Agency a
copy of any supplemental indenture entered into pursuant to this Section 9.01
hereof.

62



--------------------------------------------------------------------------------




(o)    Provided that all other conditions precedent have been satisfied, the
Indenture Trustee shall approve any supplemental indenture and may expressly
rely on any Opinion of Counsel requested by the Indenture Trustee in connection
with any such supplemental indenture as the basis therefor. In determining
whether or not an amendment materially adversely affects the interests of the
Holders of the Notes, such Opinion of Counsel may conclusively rely on an
Officer’s Certificate of the Issuer or the Servicer.
Section 9.02    Supplemental Indentures with Consent of Noteholders.
(f)    With the consent of the Holders representing not less than 51% of the
then Outstanding Note Balance of each Class of Notes and by Act of said
Noteholders delivered to the Issuer and the Indenture Trustee, the Issuer, by a
Issuer Order, and the Indenture Trustee may enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Noteholders under this Indenture;
provided, that no supplemental indenture shall, without the consent of the
Noteholder of each Outstanding Note affected thereby:
(xvii)    change the Stated Maturity of any Note or the amount of principal
payments or interest payments due or to become due on any Payment Date with
respect to any Note, or change the priority of payment thereof as set forth
herein, or reduce the principal amount thereof or the Note Rate thereon, or
change the place of payment where, or the coin or currency in which, any Note or
the interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Maturity thereof;
(xviii)    reduce the required percentage of the Outstanding Note Balance that
must be represented by voting on whether to enter into any supplemental
indenture or to waive of compliance with certain provisions of this Indenture or
Events of Default and their consequences;
(xix)    modify any of the provisions of this Section 9.02 or Section 6.13
hereof except to increase any percentage of Noteholders required for any
modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holders of
each Outstanding Note affected thereby;
(xx)    modify or alter the provisions of the proviso to the definition of the
term “Outstanding”; or
(xxi)    permit the creation of any lien ranking prior to or on a parity with
the lien of this Indenture with respect to any part of the Trust Estate or
terminate the lien of this Indenture on any property at any time subject hereto
or deprive any Noteholder of the security afforded by the lien of this
Indenture;
provided, no such supplemental indenture may modify or change any terms
whatsoever of the Indenture that could be construed as increasing the Issuer’s
or the Servicer’s discretion hereunder; provided further, that no such
supplemental indenture shall be entered into unless the Indenture Trustee shall
have provided prior written notice of such supplemental indenture to the the
Rating

63



--------------------------------------------------------------------------------




Agency; provided, further, that no supplemental indenture may modify Section
3.04 in a manner that would materially and adversely affect the interests of the
Owner Trustee without the prior consent of the Owner Trustee.
(g)    The Indenture Trustee shall promptly deliver to each Noteholder and the
Rating Agency a copy of any supplemental indenture entered into pursuant to
Section 9.02(a) hereof.
Section 9.03    Execution of Supplemental Indentures.
In executing, or accepting the additional trusts created by, any supplemental
indenture (a) pursuant to Section 9.01 hereof or (b) pursuant to Section 9.02
hereof without the consent of each holder of the Notes to the execution of the
same, or the modifications thereby of the trusts created by this Indenture, the
Indenture Trustee shall be entitled to receive, and (subject to Section 7.01
hereof) shall be, fully protected in relying upon, an Opinion of Counsel stating
that the execution of such supplemental indenture is authorized or permitted by
this Indenture. The Indenture Trustee may, but shall not be obligated to, enter
into any supplemental indenture which affects the Indenture Trustee’s own
rights, duties, obligations, or immunities under this Indenture or otherwise.
Section 9.04    Effect of Supplemental Indentures.
Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby.
Section 9.05    Reference in Notes to Supplemental Indentures.
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Indenture
Trustee, bear a notation in form approved by the Indenture Trustee as to any
matter provided for in such supplemental indenture. New Notes so modified as to
conform, in the opinion of the Indenture Trustee and the Issuer, to any such
supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.
ARTICLE X    

REDEMPTION OF NOTES
Section 10.01    Optional Redemption; Election to Redeem. The Issuer will have
the option to redeem all, but not less than all of the Notes and thereby cause
the early repayment of the Notes on any Payment Date on or after the Optional
Redemption Date.
Section 10.02    Notice to Indenture Trustee. The Issuer shall give written
notice of its intention to redeem the Notes to the Indenture Trustee at least 30
days prior to the Redemption Date (unless a shorter period shall be satisfactory
to the Indenture Trustee).

64



--------------------------------------------------------------------------------




Section 10.03    Notice of Redemption by the Issuer. Notices of redemption shall
be given by first class mail, postage prepaid, mailed not less than 30 days
prior to the Redemption Date, to each Noteholder, at its address in the Note
Register, and to the Rating Agency. All notices of redemption shall state (a)
the Redemption Date, (b) the Redemption Price, (c) that on the Redemption Date,
the Redemption Price will become due and payable upon each Note, and that
interest thereon shall cease to accrue if payment is made on the Redemption
Date, and (d) the office of the Indenture Trustee or other place where the Notes
are to be surrendered for payment of the Redemption Price. Failure to give
notice of redemption, or any defect therein, to any Noteholder shall not impair
or affect the validity of the redemption of any other Note.
Section 10.04    Deposit of Redemption Price. On or before the Business Day
immediately preceding the Redemption Date, the Issuer shall deposit with the
Indenture Trustee an amount equal to the Redemption Price (less any portion of
such payment to be made from monies in the Collection Account).
Section 10.05    Notes Payable on Redemption Date. Notice of redemption having
been given as provided in Section 10.03 hereof and deposit of the Redemption
Price with the Indenture Trustee having been done as provided in Section 10.04
hereof, the Notes shall on the Redemption Date, become due and payable in an
amount equal to the Redemption Price and on such Redemption Date such Notes
shall cease to bear interest. The Noteholders shall be paid the Redemption Price
by the Indenture Trustee on behalf of the Issuer upon presentment and surrender
of their Notes as provided in the notices of redemption. If the Issuer shall
have failed to deposit the Redemption Price with the Indenture Trustee, the
principal and interest with respect to each Class of Notes shall, until paid,
bear interest at their respective Note Rate. The failure to deposit the
Redemption Price shall not constitute an Event of Default hereunder.
ARTICLE XI    

SATISFACTION AND DISCHARGE
Section 11.01    Satisfaction and Discharge of Indenture.
(d)    This Indenture shall cease to be of further effect (except as to any
surviving rights of registration of transfer or exchange of Notes herein
expressly provided for), and the Indenture Trustee, on demand of and at the
expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:
(i)    either:
(A)    all Notes theretofore authenticated and delivered to Noteholders (other
than (1) Notes which have been destroyed, lost or stolen and which have been
paid as provided in Section 2.05 hereof and (2) Notes for whose payment money
has theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.03(c) hereof) have been delivered to the Indenture Trustee
for cancellation upon payment and discharge of the entire indebtedness on such
Notes; or

65



--------------------------------------------------------------------------------




(B)    the final installments of principal on all such Notes not theretofore
delivered to the Indenture Trustee for cancellation (1) have become due and
payable, or (2) will become due and payable at their Stated Maturity, as
applicable within one year, and the Issuer has irrevocably deposited or caused
to be deposited with the Indenture Trustee as trust funds in trust for the
purpose an amount sufficient to pay and discharge the entire indebtedness on
such Notes to the date of such deposit (in the case of Notes which have become
due and payable) or to the Stated Maturity thereof upon the delivery of such
Notes to the Indenture Trustee for cancellation; or
(C)    in the event of an Optional Redemption pursuant to Article X, the Issuer
has irrevocably deposited or caused to be deposited with the Indenture Trustee
as trust funds in trust for the purpose of early repayment of the Notes, an
amount sufficient to pay and discharge the entire indebtedness on such Notes
upon the delivery of such Notes to the Indenture Trustee for cancellation;
(ii)    the Issuer and the Servicer have paid or caused to be paid all other
sums payable hereunder by the Issuer and the Servicer to the Indenture Trustee
for the benefit of the Noteholders and the Indenture Trustee, including proceeds
of the Timeshare Loans pursuant to Sections 3.04 or 6.06 hereof;
(iii)    the funds held in trust by the Indenture Trustee pursuant to Sections
11.01(a)(i) and (ii) hereof for the purpose of paying and discharging the entire
indebtedness on the Notes have been applied to such purpose and the rights of
all of the Noteholders to receive payments from the Issuer have terminated;
(iv)    following the completion of the actions provided in Sections
11.01(a)(i), (ii) and (iii) hereof, the Indenture Trustee has delivered to the
Issuer all cash, securities and other property held by it as part of the Trust
Estate; and
(v)    the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.
(e)    Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Indenture Trustee under Section 7.06 hereof
and, if money shall have been deposited with the Indenture Trustee pursuant to
Section 11.01(a)(i) hereof, the obligations of the Indenture Trustee under
Section 11.02 hereof and Section 8.03(c) hereof shall survive.
Section 11.02    Application of Trust Money.
Subject to the provisions of Section 8.03(c) hereof, all money deposited with
the Indenture Trustee pursuant to Sections 11.01 and 8.03 hereof shall be held
in trust and applied by it, in accordance with the provisions of the Notes and
this Indenture, to the payment to the Persons entitled thereto, of the principal
and interest for whose payment such money has been deposited with the Indenture
Trustee.

66



--------------------------------------------------------------------------------




Section 11.03    Trust Termination Date.
The Trust Estate created by this Indenture shall be deemed to have terminated on
the date that the Indenture Trustee executes and delivers to the Issuer and the
Owner Trustee an instrument acknowledging satisfaction and discharge of the
Indenture.
ARTICLE XII    

REPRESENTATIONS AND WARRANTIES
Section 12.01    Representations and Warranties of the Issuer.
The Issuer represents and warrants to the Indenture Trustee, the Servicer and
the Noteholders, as of the Closing Date, as follows:
(c)    Organization and Good Standing. The Issuer has been duly formed and is
validly existing and in good standing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
such properties shall be currently owned and such business is presently
conducted and has the power and authority to own and convey all of its
properties and to execute and deliver this Indenture and the Transaction
Documents and to perform the transactions contemplated hereby and thereby.
(d)    Binding Obligation. This Indenture and the Transaction Documents to which
it is a party have each been duly executed and delivered on behalf of the Issuer
and this Indenture and each Transaction Document to which it is a party
constitutes a legal, valid and binding obligation of the Issuer enforceable in
accordance with its terms except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors’ rights and by general
principles of equity.
(e)    No Consents Required. No consent of, or other action by, and no notice to
or filing with, any Governmental Authority or any other party, is required for
the due execution, delivery and performance by the Issuer of this Indenture or
any of the Transaction Documents or for the perfection of or the exercise by the
Indenture Trustee or the Noteholders of any of their rights or remedies
thereunder which have not been duly obtained.
(f)    No Violation. The consummation of the transaction contemplated by this
Indenture and the fulfillment of the terms hereof shall not conflict with,
result in any material breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
certificate of trust, the trust agreement of the Issuer, or any indenture,
agreement or other instrument to which the Issuer is a party or by which it is
bound; nor result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than this Indenture).
(g)    No Proceedings. There is no pending or threatened action, suit or
proceeding, nor any injunction, writ, restraining order or other order of any
nature against or affecting the Issuer, its officers or directors, or the
property of the Issuer, in any court or tribunal, or before any arbitrator

67



--------------------------------------------------------------------------------




of any kind or before or by any Governmental Authority (i) asserting the
invalidity of this Indenture or any of the other Transaction Documents, (ii)
seeking to prevent the sale and assignment of any Timeshare Loan or the
consummation of any of the transactions contemplated thereby, (iii) seeking any
determination or ruling that might materially and adversely affect (A) the
performance by the Issuer of this Indenture or any of the other Transaction
Documents or the interests of the Noteholders, (B) the validity or
enforceability of this Indenture or any of the other Transaction Documents, (C)
any Timeshare Loan, or (D) the Intended Tax Characterization, or (iv) asserting
a claim for payment of money adverse to the Issuer or the conduct of its
business or which is inconsistent with the due consummation of the transactions
contemplated by this Indenture or any of the other Transaction Documents.
(h)    Issuer Not Insolvent. The Issuer is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Indenture and each
of the other Transaction Documents.
(i)    Notes Authorized, Executed, Authenticated, Validly Issued and
Outstanding. The Notes have been duly and validly authorized, and when duly and
validly executed by the Issuer and authenticated by the Indenture Trustee in
accordance with the terms of this Indenture and delivered to and paid for by
each Holder as provided herein, will be validly issued and outstanding and
entitled to the benefits hereof.
(j)    Location of Chief Executive Office and Records. The principal place of
business and chief executive office of the Issuer, and the office where the
Issuer maintains all of its records is located at 10600 West Charleston
Boulevard, Las Vegas, Nevada 89135.
(k)    Enforceability of Transaction Documents. Each of the Transaction
Documents to which it is a party has been duly authorized, executed and
delivered by the Issuer and constitutes the legal, valid and binding obligations
of the Issuer, enforceable against it in accordance with its terms.
(l)    Name. The legal name of the Issuer is as set forth on the signature page
of this Indenture and the Issuer does not have any trade names, fictitious
names, assumed names or “doing business as” names.
(m)    Accuracy of Information. The representations and warranties of the Issuer
in the Transaction Documents are true and correct in all material respects as of
the Closing Date and, except for representations and warranties expressly made
as of a different date, each Substitution Date.
(n)    Special Purpose. The Issuer shall engage in no business, and take no
actions with respect to any other transaction than the transactions contemplated
by the Transaction Documents and will otherwise maintain its existence separate
from the Seller and all other entities as provided in its organizational
documents.

68



--------------------------------------------------------------------------------




(o)    Securities Laws. The Issuer is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
(p)    17g-5. Each of the Issuer and DRC has complied with the representations,
certifications and covenants made by each of them to the Rating Agency in
connection with the engagement of the Rating Agency to issue and monitor a
credit rating on each Class of Notes, including any certification provided to
the Rating Agency in connection with Rule 17g-5. The Issuer and DRC are the
parties responsible for compliance with Rule 17g-5 in connection with the
issuance and monitoring of the credit ratings on each Class of Notes.
(q)     Representations and Warranties Regarding Security Interest and Loan
Files.
(i)    Payment of principal and interest on the Notes in accordance with their
terms and the performance by the Issuer of all of its obligations under this
Indenture are secured by the Trust Estate. The Grant contained in the “Granting
Clause” of this Indenture creates a valid and continuing security interest (as
defined in the applicable UCC) in the Trust Estate in favor of the Indenture
Trustee, which security interest is prior to all other Liens arising under the
UCC, and is enforceable as such against creditors of the Issuer, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affected creditors’ rights and remedies generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).
(ii)    The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.
(iii)    The Issuer owns and has good and marketable title to the Trust Estate
free and clear of any Lien, claim or encumbrance of any Person.
(iv)    The Issuer has caused or will have caused, within ten days of the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Trust Estate granted to the Indenture
Trustee hereunder.
(v)    All original executed copies of each Obligor Note that constitute or
evidence the Trust Estate have been delivered to the Custodian and the Issuer
has received a Trust Receipt therefor, which acknowledges that the Custodian is
holding the Obligor Notes that constitute or evidence the Trust Estate solely on
behalf and for the benefit of the Indenture Trustee.
(vi)    Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Trust Estate. The
Issuer has not authorized the filing of and is not aware of any financing
statements against the Issuer that include a description of

69



--------------------------------------------------------------------------------




collateral covering the Trust Estate other than any financing statement relating
to the security interest granted to the Indenture Trustee hereunder or that has
been terminated.
(vii)    All financing statements filed or to be filed against the Issuer in
favor of the Indenture Trustee in connection herewith describing the Trust
Estate contain a statement to the following effect: “A purchase of or security
interest in any collateral described in this financing statement will violate
the rights of the Secured Party.”
(viii)    None of the Obligor Notes that constitute or evidence the Trust Estate
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Indenture Trustee.
The foregoing representations and warranties in Section 12.01(o)(i) – (viii)
shall remain in full force and effect and shall not be waived or amended until
the Notes are paid in full or otherwise released or discharged.
(r)    Representations and Warranties Regarding Foreign Account Tax Compliance
Act:
(i) to the best of the Issuer’s knowledge, the Indenture Trustee is not
obligated in respect of any payments to be made by it pursuant to this
Indenture, to make any withholding or deduction pursuant to an agreement
described in Section 1471(b) of the Code or otherwise imposed pursuant to
Sections 1471 through 1474 of the Code and any regulations or agreements
thereunder or official interpretations thereof (“FATCA Withholding Tax”);
(ii) the Issuer will require the Noteholders to collect and provide the
Noteholder FATCA Information to the Issuer. The Issuer will provide the
Noteholder FATCA Information to the Indenture Trustee upon request; and
(iii) to the extent the Issuer determines that FATCA Withholding Tax is
applicable, it will promptly notify the Indenture Trustee of such fact. Each
holder of a Note or an interest therein, by acceptance of such Note or such
interest in such Note, will be deemed to have agreed to provide the Indenture
Trustee with the Noteholder Tax Identification Information and, to the extent
FATCA Withholding Tax is applicable, the Noteholder FATCA Information. In
addition, each holder of a Note will be deemed to understand that the Indenture
Trustee has the right to withhold interest payable with respect to the Note
(without any corresponding gross-up) on any beneficial owner of an interest in a
Note that fails to comply with the foregoing requirements.

70



--------------------------------------------------------------------------------




Section 12.02    Representations and Warranties of the Initial Servicer.
The initial Servicer hereby represents and warrants as of the Closing Date, the
following:
(g)    Organization and Authority. The Servicer:
(i)    is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada;
(ii)    has all requisite power and authority to own and operate its properties
and to conduct its business as currently conducted and as proposed to be
conducted as contemplated by the Transaction Documents to which it is a party,
to enter into the Transaction Documents to which it is a party and to perform
its obligations under the Transaction Documents to which it is a party; and
(iii)    has made all filings and holds all material franchises, licenses,
permits and registrations which are required under the laws of each jurisdiction
in which the properties owned (or held under lease) by it or the nature of its
activities makes such filings, franchises, licenses, permits or registrations
necessary.
(h)    Place of Business.  The address of the principal place of business and
chief executive office of the Servicer is 10600 West Charleston Boulevard, Las
Vegas, Nevada 89135 and there have been no other such locations during the
immediately preceding four months.
(i)    Compliance with Other Instruments, etc.  The Servicer is not in violation
of any term of its certificate of incorporation and bylaws. The execution,
delivery and performance by the Servicer of the Transaction Documents to which
it is a party do not and will not (i) conflict with or violate the certificate
of incorporation or bylaws of the Servicer, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any Lien on any of the properties or assets
of the Servicer pursuant to the terms of any instrument or agreement to which
the Servicer is a party or by which it is bound, or (iii) require any consent of
or other action by any trustee or any creditor of, any lessor to or any investor
in the Servicer.
(j)    Compliance with Law.  The Servicer is in compliance with all statutes,
laws and ordinances and all governmental rules and regulations to which it is
subject, the violation of which, either individually or in the aggregate, could
materially adversely affect its business, earnings, properties or condition
(financial or other). The policies and procedures set forth in the Collection
Policy on the Closing Date are in material compliance with all applicable
statutes, laws and ordinances and all governmental rules and regulations. The
execution, delivery and performance of the Transaction Documents to which it is
a party do not and will not cause the Servicer to be in violation of any law or
ordinance, or any order, rule or regulation, of any federal, state, municipal or
other governmental or public authority or agency.

71



--------------------------------------------------------------------------------




(k)    Pending Litigation or Other Proceedings. There is no pending or, to the
best of the Servicer’s knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Servicer which, if decided adversely,
would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Servicer, (ii) the ability of the
Servicer to perform its obligations under, or the validity or enforceability of
this Indenture or any other documents or transactions contemplated under this
Indenture, (iii) any property or title of any Obligor to any Timeshare Property
or (iv) the Indenture Trustee’s ability to foreclose or otherwise enforce the
Liens of the Timeshare Loans.
(l)    Taxes. The Servicer has timely filed all tax returns (federal, state and
local) which are required to be filed and has paid all taxes that have become
due and payable, other than those which the Servicer is contesting in good faith
and has set aside adequate resources in accordance with generally accepted
accounting principles for the payment thereof.
(m)    Transactions in Ordinary Course. The transactions contemplated by this
Indenture are in the ordinary course of business of the Servicer.
(n)    Securities Laws. The Servicer is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
(o)    Proceedings.  The Servicer has taken all action necessary to authorize
the execution and delivery by it of the Transaction Documents to which it is a
party and the performance of all obligations to be performed by it under the
Transaction Documents.
(p)    Defaults. The Servicer is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body which default would have
a material adverse effect on the transactions contemplated hereunder; and to the
Servicer’s knowledge, as applicable, no event has occurred which with notice or
lapse of time or both would constitute such a default with respect to any such
agreement, contract, instrument or indenture, or with respect to any such order
of any court, administrative agency, arbitrator or governmental body.
(q)    Insolvency. The Servicer is solvent. Prior to the date hereof, the
Servicer did not, and is not about to, engage in any business or transaction for
which any property remaining with the Servicer would constitute an unreasonably
small amount of capital. In addition, the Servicer has not incurred debts that
would be beyond the Servicer’s ability to pay as such debts matured.
(r)    No Consents.  No prior consent, approval or authorization of,
registration, qualification, designation, declaration or filing with, or notice
to any federal, state or local governmental or public authority or agency, is,
was or will be required for the valid execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party. The Servicer has
obtained all consents, approvals or authorizations of, made all declarations or
filings with, or given all notices to, all federal, state or local governmental
or public authorities or agencies

72



--------------------------------------------------------------------------------




which are necessary for the continued conduct by the Servicer of its respective
businesses as now conducted, other than such consents, approvals,
authorizations, declarations, filings and notices which, neither individually
nor in the aggregate, materially and adversely affect, or in the future will
materially and adversely affect, the business, earnings, prospects, properties
or condition (financial or other) of the Servicer.
(s)    Name. The legal name of the Servicer is as set forth in the signature
page of this Indenture and the Servicer does not have any tradenames, fictitious
names, assumed names or “doing business as” names.
(t)    Information. No document, certificate or report furnished by the
Servicer, in writing, pursuant to this Indenture or in connection with the
transactions contemplated hereby, contains or will contain when furnished any
untrue statement of a material fact or fails or will fail to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There are no facts
relating to the Servicer as of the Closing Date which when taken as a whole,
materially adversely affect the financial condition or assets or business of the
Servicer, or which may impair the ability of the Servicer to perform its
obligations under this Indenture, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Servicer
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.
Section 12.03    Representations and Warranties of the Indenture Trustee and the
Back-Up Servicer.
The Indenture Trustee and the Back-Up Servicer hereby represent and warrant as
of the Closing Date, the following:
(c)    The Indenture Trustee and the Back-Up Servicer is each a national banking
association duly organized, validly existing and in good standing under the laws
of the United States.
(d)    The execution and delivery of this Indenture and the other Transaction
Documents to which the Indenture Trustee or the Back-Up Servicer is a party, and
the performance and compliance with the terms of this Indenture and the other
Transaction Documents to which the Indenture Trustee or the Back-Up Servicer is
a party by the Indenture Trustee or the Back-Up Servicer, as applicable, will
not violate the Indenture Trustee’s or the Back-Up Servicer’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.
(e)    Except to the extent that the laws of certain jurisdictions in which any
part of the Trust Estate may be located require that a co-trustee or separate
trustee be appointed to act with respect to such property as contemplated
herein, the Indenture Trustee has the full power and authority to carry on its
business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents,
has duly authorized the execution, delivery and performance of this Indenture
and the other Transaction

73



--------------------------------------------------------------------------------




Documents to which it is a party, and has duly executed and delivered this
Indenture and the other Transaction Documents to which it is a party.
(f)    The Back-Up Servicer has the full power and authority to carry on its
business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents,
has duly authorized the execution, delivery and performance of this Indenture
and the other Transaction Documents to which it is a party, and has duly
executed and delivered this Indenture and the other Transaction Documents to
which it is a party.
(g)    This Indenture, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid and binding obligation of each of the
Indenture Trustee and the Back-Up Servicer, enforceable against the Indenture
Trustee and the Back-Up Servicer in accordance with the terms hereof, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally and the rights of
creditors of banks, and (ii) general principles of equity, regardless of whether
such enforcement is considered in a proceeding in equity or at law.
(h)    Neither the Indenture Trustee nor the Back-Up Servicer is in violation
of, and its execution and delivery of this Indenture and the other Transaction
Documents to which it is a party and its performance and compliance with the
terms of this Indenture and the other Transaction Documents to which it is a
party will not constitute a violation of, any law, any order or decree of any
court or arbiter, or any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Indenture
Trustee’s and the Back-Up Servicer’s good faith and reasonable judgment, is
likely to affect materially and adversely the ability of the Indenture Trustee
or the Back-Up Servicer, as applicable, to perform its obligations under any
Transaction Document to which it is a party.
(i)    No litigation is pending or, to the best of the Indenture Trustee’s and
the Back-Up Servicer’s knowledge, threatened against the Indenture Trustee or
the Back-Up Servicer that, if determined adversely to the Indenture Trustee or
the Back-Up Servicer, would prohibit the Indenture Trustee or the Back-Up
Servicer, as applicable, from entering into any Transaction Document to which it
is a party or, in the Indenture Trustee’s and the Back-Up Servicer’s good faith
and reasonable judgment, is likely to materially and adversely affect the
ability of the Indenture Trustee or the Back-Up Servicer to perform its
obligations under any Transaction Document to which it is a party.
(j)    Any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Indenture Trustee or the Back-Up Servicer of or compliance by the
Indenture Trustee or the Back-Up Servicer with the Transaction Documents to
which it is a party or the consummation of the transactions contemplated by the
Transaction Documents has been obtained and is effective.
Section 12.04    Multiple Roles.

74



--------------------------------------------------------------------------------




The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association, acting in the multiple roles of the Indenture Trustee, the
Custodian, the Back-Up Servicer and the Successor Servicer. Wells Fargo Bank,
National Association may, in such capacities, discharge its separate functions
fully, without hindrance or regard to conflict of interest principles, duty of
loyalty principles or other breach of fiduciary duties to the extent that any
such conflict or breach arises from the performance by Wells Fargo Bank,
National Association of express duties set forth in this Indenture in any of
such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto except in the case of negligence
(other than errors in judgment) and willful misconduct by Wells Fargo Bank,
National Association.
ARTICLE XIII    

MISCELLANEOUS
Section 13.01    Officer’s Certificate and Opinion of Counsel as to Conditions
Precedent.
Upon any request or application by the Issuer to the Indenture Trustee to take
any action under this Indenture, the Issuer shall furnish to the Indenture
Trustee:
(u)    an Officer’s Certificate (which shall include the statements set forth in
Section 12.03 hereof) stating that all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
complied with; and
(v)    an Opinion of Counsel (which shall include the statements set forth in
Section 12.03 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been complied with.
Section 13.02    Statements Required in Certificate or Opinion.
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
(k)    a statement that the Person making such certificate or opinion has read
such covenant or condition;
(l)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(m)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him/her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(n)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

75



--------------------------------------------------------------------------------




Section 13.03    Notices. (a) All communications, instructions, directions and
notices to the parties thereto shall be (i) in writing (which may be by
facsimile transmission (or if permitted hereunder, via electronic mail),
followed by delivery of original documentation within one Business Day), (ii)
effective when received and (iii) delivered or mailed first class mail, postage
prepaid to it at the following address:
If to the Issuer:
Diamond Resorts Owner Trust 2013-1
c/o U.S Bank Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, Delaware 19801
Facsimile Number: (302) 576-3717
Telephone Number: (302) 576-3700
With a copy to:


U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota 55107
Attn: Michelle Moeller, Diamond Resorts Owner Trust 2013-1


and a copy to:


Diamond Resorts International
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: Chief Administration Officer
If to the Servicer:
Diamond Resorts Financial Services, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: David Womer
With a copy to:
Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: General Counsel

76



--------------------------------------------------------------------------------






If to the Indenture Trustee:
Wells Fargo Bank, National Association
MAC N9311-161
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479
Attention:    Corporate Trust
    Services/Asset-Backed Administration
Facsimile Number:    (612) 667-3539
Telephone Number:    (612) 667-8058
If to the Administrator:
Diamond Resorts Financial Services, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: David Womer
If to the Rating Agency:
Standard & Poor’s Ratings Services,
a Standard & Poor’s Financial Services LLC business
55 Water Street, 41st Floor
New York, New York 10041-0003
Attention: ABS Surveillance
Email Address: structuredcreditreports@sandp.com


The parties hereto agree that all communications, reports, notices and any other
item sent to the Rating Agency pursuant to this Indenture shall simultaneously
be emailed to DROT2013A@structuredfn.com.
or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.
(d)    All communications and notices pursuant hereto to a Noteholder shall be
in writing and delivered or mailed first class mail, postage prepaid or
overnight courier at the address shown in the Note Register. The Indenture
Trustee agrees to deliver or mail to each Noteholder upon receipt, all notices
and reports that the Indenture Trustee may receive hereunder and under any
Transaction Documents. Unless otherwise provided herein, the Indenture Trustee
may consent to any requests received under such documents or, at its option,
follow the directions of Holders representing at least 66-2/3% of the then
Outstanding Note Balance of each Class of Notes within 30 days after prior
written notice to the Noteholders. All notices to Noteholders (or any Class
thereof) shall be sent simultaneously. Expenses for such communications and
notices shall be borne by the Servicer.

77



--------------------------------------------------------------------------------




Section 13.04    No Proceedings.
The Noteholders, the Servicer and the Indenture Trustee each hereby agrees that
it will not, directly or indirectly institute, or cause to be instituted,
against the Issuer or the Trust Estate any proceeding of the type referred to in
Section 6.01(e) hereof so long as there shall not have elapsed one year plus one
day since the last maturity of the Notes.
Section 13.05    Limitation of Liability.
(g)    It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by U.S. Bank Trust National Association but is made and intended for
the purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on U.S. Bank Trust National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall U.S. Bank Trust National Association
be personally liable for the payment of any indebtedness or expenses of the
Issuer or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Indenture or
any other related document.
(h)    It is expressly understood and agreed by the parties hereto that DRFS is
executing this Indenture solely as Servicer and DRFS undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture
applicable to the Servicer.
Section 13.06    Entire Agreement.
This Indenture contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.
Section 13.07    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of this
Indenture shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Indenture and shall in no way
affect the validity or enforceability of the other provisions of this Indenture
or of the Notes or the rights of the Holders thereof.
Section 13.08    Indulgences; No Waivers.

78



--------------------------------------------------------------------------------




Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Indenture shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
[Signature pages to follow]





79



--------------------------------------------------------------------------------
















EXHIBIT K FORM OF SERVICER'S OFFICER CERTIFICATE

80



--------------------------------------------------------------------------------






OFFICER'S CERTIFICATE
The undersigned, an officer of Diamond Resorts Financial Services, Inc. (the
“Servicer”), based on the information available on the date of this Certificate,
does hereby certify as follows:
1.
I am an officer of the Servicer who has been authorized to issue this officer's
certificate on behalf of the Servicer.

2.
I have reviewed the data contained in the Monthly Servicer Report and the
computations reflected in the Monthly Servicer Report attached hereto as
Schedule A are true, correct and complete.



DIAMOND RESORTS FINANCIAL SERVICES, INC.
By: ___________________________________
Name:
Title:



81



--------------------------------------------------------------------------------




Schedule A



82



--------------------------------------------------------------------------------




EXHIBIT L
[RESERVED]



83



--------------------------------------------------------------------------------




EXHIBIT M
[RESERVED]



84



--------------------------------------------------------------------------------




EXHIBIT N
FORM OF ST. MAARTEN NOTICE

85



--------------------------------------------------------------------------------






<Date>
<Name> <Address> <City, State, Zip> <Country>
Re: Your St. Maarten Timeshare - Loan # <Contract Number>
Dear <Name>:
As one of Diamond Resorts' valued Owners, you are very important to us and we
are committed to keeping you informed about any business that affects you. In
keeping our promise, we wish to inform you of a recent change that affects the
loan for your timeshare ownership, but does not affect the way it will be
serviced.
The Diamond Resorts company that has been the creditor of your loan has
transferred and assigned all of its right, title, and interest to your loan.
Effective as of ___________, 2013, your loan has been assigned to Diamond
Resorts Owner Trust 2013-1 and pledged to Wells Fargo Bank, National
Association, as indenture trustee for the benefit of note holders pursuant to an
indenture.*
We want to assure you that Diamond Resorts Financial Services, Inc. will
continue to provide service for all aspects of your loan. The transfer in no way
affects you membership in you owners' association, if any, or the usage of your
timeshare. Also, the transfer does not affect how you will make your payments,
and we appreciate your continuing to make them as usual.
The transfer of loans to other lenders is a routine procedure in our industry,
and will not affect our business relationship. If you wish to speak to a Diamond
Resorts Financial Services representative, please call our offices toll-free at
877-DRI-CLUB. Our hours are Monday through Friday, 8 a.m. to 6 p.m., Pacific
Time. We welcome any questions you may have.
Thank you for being a member of our family at Diamond Resorts. It is always our
pleasure to assist you in any way we can.
Sincerely,
Diamond Resorts Financial Services, Inc. On behalf of AKGI St. Maarten NV,
Diamond Resorts Corporation, Diamond Resorts Finance Holding Company, Diamond
Resorts Seller 2013-1, LLC and the Issuer
* This transfer was made in a sequential manner as follows: AKGI St. Maarten
N.V., the creditor of your loan, pursuant to an instrument of transfer,
transferred and assigned all of its right, title, and interest to the loan to
Diamond Resorts Corporation, a Maryland corporation. Diamond Resorts
Corporation, pursuant to an instrument of transfer, transferred and assigned all
of its right, title and interest to the loan to Diamond Resorts Finance Holding
Company, a Delaware corporation. Diamond Resorts Finance Holding Company
pursuant to a purchase agreement sold all of its right, title, and interest to
the loan to Diamond Resorts Seller 2013-1, LLC, a Delaware limited liability
company. After these transfers, Diamond Resorts Seller 2013-1, LLC, pursuant to
a sale agreement, transferred and assigned all of its right, title and interest
to the loan to Diamond Resorts Owner Trust 2013-1 (the “Issuer”), and the
Issuer, pursuant to an indenture, pledged all of its right, title and interest
to the loan to Wells Fargo Bank, National Association, as indenture trustee for
the benefit of the Noteholders, as security for its obligations under the
indenture.

86



--------------------------------------------------------------------------------











87



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
DIAMOND RESORTS OWNER TRUST 2013-1,
as Issuer

                By:    U.S. BANK TRUST NATIONAL ASSOCIATION,
                    not in its individual capacity but solely as Owner Trustee
By:    _/s/ MICHELLE MOELLER__________________
Name:    Michelle Moeller
Title:    Vice President
DIAMOND RESORTS FINANCIAL SERVICES, INC.,
as Servicer
By:        _/s/ YANNA HUANG________________________
Name:    Yanna Huang
Title:     Treasurer




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee and Back-Up Servicer
By:    _/s/ TARA H. ANDERSON____________________
Name:    Tara H. Anderson
Title:     Vice President

1
KL2 2774422.7

--------------------------------------------------------------------------------




ANNEX A
Standard Definitions

2774422, Indenture